--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

CREDIT AGREEMENT

Dated as of August 12, 2011

among

KENNETH COLE PRODUCTIONS, INC.,

as the Lead Borrower

for

the Borrowers Named Herein,

the Guarantors Named Herein,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, and Swing Line Lender,

and

the Other Lenders Party Hereto

WELLS FARGO CAPITAL FINANCE, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

as Joint Lead Arrangers

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Table of Contents

 

      Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1   1.01 Defined Terms 1  
1.02 Other Interpretive Provisions 50   1.03 Accounting Terms 51   1.04 Rounding
52   1.05 Times of Day 52   1.06 Letter of Credit Amounts 52 ARTICLE II THE
COMMITMENTS AND CREDIT EXTENSIONS 52   2.01 Committed Loans; Reserves. 52   2.02
Borrowings, Conversions and Continuations of Committed Loans 53   2.03 Letters
of Credit 55   2.04 Swing Line Loans. 63   2.05 Prepayments 66   2.06
Termination or Reduction of Commitments 67   2.07 Repayment of Loans 68   2.08
Interest 68   2.09 Fees 69   2.10 Computation of Interest and Fees 69   2.11
Evidence of Debt 69   2.12 Payments Generally; Agent’s Clawback 70   2.13
Sharing of Payments by Lenders 72   2.14 Settlement Amongst Lenders 72   2.15
Increase in Commitments. 73 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT     OF LEAD BORROWER 74   3.01 Taxes 74   3.02 Illegality 77   3.03
Inability to Determine Rates 77   3.04 Increased Costs; Reserves on LIBO Rate
Loans. 77   3.05 Compensation for Losses 79   3.06 Mitigation Obligations;
Replacement of Lenders 80   3.07 Survival 80

 

i

--------------------------------------------------------------------------------



Table of Contents

              Page   3.08 Designation of Lead Borrower as Borrowers’ Agent 80
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 81   4.01 Conditions of
Initial Credit Extension 81   4.02 Conditions to all Credit Extensions 84
ARTICLE V REPRESENTATIONS AND WARRANTIES 85   5.01 Existence, Qualification and
Power 85   5.02 Authorization; No Contravention 85   5.03 Governmental
Authorization; Other Consents 85   5.04 Binding Effect 86   5.05 Financial
Statements; No Material Adverse Effect. 86   5.06 Litigation 87   5.07 No
Default 87   5.08 Ownership of Property; Liens 87   5.09 Environmental
Compliance 88   5.10 Insurance 88   5.11 Taxes 88   5.12 ERISA Compliance 88  
5.13 Subsidiaries; Equity Interests 89   5.14 Margin Regulations; Investment
Company Act. 89   5.15 Disclosure 90   5.16 Compliance with Laws 90   5.17
Intellectual Property; Licenses, Etc 90   5.18 Labor Matters 91   5.19 Security
Documents 91   5.20 Solvency 92   5.21 Deposit Accounts; Credit Card
Arrangements 92   5.22 Brokers 92   5.23 Customer and Trade Relations 92   5.24
Material Contracts 92   5.25 Casualty 92 ARTICLE VI AFFIRMATIVE COVENANTS 93  
6.01 Financial Statements 93

 

ii

--------------------------------------------------------------------------------



 

 Table of Contents

              Page   6.02 Certificates; Other Information 94   6.03 Notices 96  
6.04 Payment of Obligations 97   6.05 Preservation of Existence, Etc 98   6.06
Maintenance of Properties 98   6.07 Maintenance of Insurance 98   6.08
Compliance with Laws 99   6.09 Books and Records; Accountants 100   6.10
Inspection Rights. 100   6.11 Use of Proceeds 101   6.12 Additional Loan Parties
101   6.13 Cash Management 102   6.14 Information Regarding the Collateral 103  
6.15 Physical Inventories 104   6.16 Environmental Laws 105   6.17 Further
Assurances 105   6.18 Compliance with Terms of Leaseholds 106   6.19 Material
Contracts 106   6.20 Credit Card Processors 106 ARTICLE VII NEGATIVE COVENANTS
106   7.01 Liens 107   7.02 Investments 107   7.03 Indebtedness; Disqualified
Stock 107   7.04 Fundamental Changes 107   7.05 Dispositions 108   7.06
Restricted Payments 108   7.07 Prepayments of Indebtedness 108   7.08 Change in
Nature of Business 108   7.09 Transactions with Affiliates 108   7.10 Burdensome
Agreements 109   7.11 Use of Proceeds 109   7.12 Amendment of Material Documents
109

 

iii

--------------------------------------------------------------------------------



 

Table of Contents

              Page   7.13 Fiscal Year 109   7.14 Deposit Accounts; Credit Card
Processors 109   7.15 Financial Covenants 110 ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES 110   8.01 Events of Default 110   8.02 Remedies Upon Event of Default
112   8.03 Application of Funds 113 ARTICLE IX THE AGENT 115   9.01 Appointment
and Authority 115   9.02 Rights as a Lender 115   9.03 Exculpatory Provisions
115   9.04 Reliance by Agent 116   9.05 Delegation of Duties 116   9.06
Resignation of Agent 117   9.07 Non-Reliance on Agent and Other Lenders 118  
9.08 No Other Duties, Etc 118   9.09 Agent May File Proofs of Claim 118   9.10
Collateral and Guaranty Matters 119   9.11 Notice of Transfer 119   9.12 Reports
and Financial Statements 119   9.13 Agency for Perfection 120   9.14
Indemnification of Agent 120   9.15 Relation among Lenders 121   9.16 Defaulting
or Deteriorating Lender. 121   9.17 Arrangers 122 ARTICLE X MISCELLANEOUS 122  
10.01 Amendments, Etc 122   10.02 Notices; Effectiveness; Electronic
Communications 124   10.03 No Waiver; Cumulative Remedies 126   10.04 Expenses;
Indemnity; Damage Waiver 126   10.05 Payments Set Aside 127   10.06 Successors
and Assigns 128

 

iv

--------------------------------------------------------------------------------



 

Table of Contents

      Page   10.07 Treatment of Certain Information; Confidentiality 132   10.08
Right of Setoff 133   10.09 Interest Rate Limitation 133   10.10 Counterparts;
Integration; Effectiveness 133   10.11 Survival 134   10.12 Severability 134  
10.13 Replacement of Lenders 134   10.14 Governing Law; Jurisdiction; Etc. 135  
10.15 Waiver of Jury Trial 136   10.16 No Advisory or Fiduciary Responsibility
136   10.17 USA PATRIOT Act Notice 137   10.18 Foreign Asset Control Regulations
137   10.19 Time of the Essence 138   10.20 Press Releases 138   10.21
Additional Waivers 138   10.22 No Strict Construction 140   10.23 Attachments
140



 

v



--------------------------------------------------------------------------------



 

SCHEDULES         1.01 Borrowers   1.02 Guarantors   1.03 Existing Letters of
Credit   2.01 Commitments and Applicable Percentages   5.01 Loan Parties;
Organizational Information   5.05 Material Indebtedness   5.06 Litigation  
5.08(b)(1) Owned Real Estate   5.08(b)(2) Leased Real Estate   5.09
Environmental Matters   5.13 Subsidiaries; Equity Interests   5.17 Intellectual
Property Matters   5.18 Labor Matters   5.21(b) Credit Card Arrangements   5.24
Material Contracts   6.02 Financial and Collateral Reporting   7.01 Existing
Liens   7.02 Existing Investments   7.03 Existing Indebtedness   7.09 Affiliate
Transactions   10.02 Agent’s Office; Certain Addresses for Notices      
EXHIBITS           Form of         A Committed Loan Notice   B Swing Line Loan
Notice   C-1 Note   C-2 Swing Line Note   D Compliance Certificate   E
Assignment and Assumption   F Borrowing Base Certificate   G Credit Card
Notification   H DDA Notification

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 12, 2011, among
KENNETH COLE PRODUCTIONS, INC., a New York corporation (the “Lead Borrower”),
the Persons named on Schedule 1.01 hereto (collectively, together with the Lead
Borrower, the “Borrowers”), the Persons named on Schedule 1.02 hereto
(collectively, the “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, and Swing
Line Lender.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accelerated Borrowing Base Delivery Period (Monthly)” means any period during
which the aggregate unpaid balance of Credit Extensions to, or for the account
of, the Borrowers exceeds $10,000,000. For purposes of this Agreement, an
Accelerated Borrowing Base Delivery Period (Monthly) shall be deemed continuing
at the Agent’s option until the aggregate unpaid balance of Credit Extensions
to, or for the account of, the Borrowers has been less than or equal to
$10,000,000 for forty-five (45) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Period (Monthly) shall no longer be in
effect for the purposes of this Agreement. The termination of an Accelerated
Borrowing Base Delivery Period (Monthly) as provided herein shall in no way
limit, waive or delay a subsequent Accelerated Borrowing Base Delivery Period
(Monthly) in the event that the conditions set forth in this definition again
arise.

“Accelerated Borrowing Base Delivery Period (Weekly)” means any period during
which either (i) any Event of Default has occurred and is continuing, or (ii)
the Borrowers have failed to maintain Availability at least equal to fifteen
percent (15%) of the Loan Cap. For purposes of this Agreement, an Accelerated
Borrowing Base Delivery Period (Weekly) shall be deemed continuing at the
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Period (Weekly) arose as a
result of the Borrowers’ failure to achieve Availability as required hereunder,
until Availability has exceeded fifteen percent (15%) of the Loan Cap for sixty
(60) consecutive calendar days, in which case an Accelerated Borrowing Base
Delivery Period (Weekly) shall no longer be in effect for the purposes of this
Agreement. The termination of an Accelerated Borrowing Base Delivery Period
(Weekly) as provided herein shall in no way limit, waive or delay a subsequent
Accelerated

 

--------------------------------------------------------------------------------



Borrowing Base Delivery Period (Weekly) in the event that the conditions set
forth in this definition again arise.

“Accelerated Financial Reporting Period” means any period during which (a) any
Event of Default has occurred and is continuing, (b) any Loans are outstanding,
or (c) the L/C Obligations exceed $10,000,000. For purposes of this Agreement,
an Accelerated Financial Reporting Period shall be deemed continuing at the
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Financial Reporting Period arose as a result of there
being Loans outstanding, until there have been no Loans outstanding for sixty
(60) consecutive calendar days, in which case an Accelerated Financial Reporting
Period shall no longer be in effect for the purposes of this Agreement, and/or
(iii) if the Accelerated Financial Reporting Period arose as a result of there
being L/C Obligations in excess of $10,000,000, until the L/C Obligations have
been less than $10,000,000 for sixty (60) consecutive calendar days, in which
case an Accelerated Financial Reporting Period shall no longer be in effect for
the purposes of this Agreement. The termination of an Accelerated Financial
Reporting Period as provided herein shall in no way limit, waive or delay a
subsequent Accelerated Financial Reporting Period in the event that the
conditions set forth in this definition again arise.

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which (i) is not an Affiliate of the Approved Foreign
Vendor or any Loan Party and (ii) is in actual possession of such Inventory, (b)
is issued to the order of a Loan Party or, if so requested by the Agent after
the occurrence and during the continuation of an Event of Default, to the order
of the Agent, (c) names the Agent as a notify party and bears a conspicuous
notation on its face of the Agent’s security interest therein, (d) is not
subject to any Lien (other than in favor of the Agent), and (e) is on terms
otherwise reasonably acceptable to the Agent.

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or

-2- 

--------------------------------------------------------------------------------



substantially all of the assets, or a Controlling interest in the Equity
Interests of any Person, or (d) any acquisition of any Store locations of any
Person (other than leases of store locations in the ordinary course of
business), in each case in any transaction or group of transactions which are
part of a common plan.

“Act” shall have the meaning provided in Section 10.17.

“Adjusted LIBO Rate” means:

(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of one percent) equal
to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate; and

(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
under any of the Loan Documents, or any successor thereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Borrower or a Guarantor would cause a Deemed
Dividend.

 

“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, (c) any other
Person directly or indirectly holding 10% or more of any class of the Equity
Interests of that Person, and (d) any other Person 10% or more of any class of
whose Equity Interests is held directly or indirectly by that Person.

 

“Agent” means Wells Fargo in its capacity as Administrative Agent and Collateral
Agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders.

-3- 

--------------------------------------------------------------------------------



“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $50,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Applicable Commitment Fee Percentage” means one quarter of one percent (0.25%).

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means (a) with respect to any Base Rate Loan, three quarters
of one percent (0.75%), and (b) with respect to any LIBO Rate Loan, one and
three quarters of one percent (1.75%).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraisal Percentage” means 85%.

“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrowers, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Agent.

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Agent in its Permitted Discretion, (b) has received
timely payment or performance of all obligations owed to it by the Loan Parties,
(c) has not asserted and has no right to assert any reclamation, repossession,
diversion, stoppage in transit, Lien or title retention rights in respect of
such Inventory, and (d), if so requested by the Agent, has entered into and is
in full compliance with the terms of a Foreign Vendor Agreement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

-4- 

--------------------------------------------------------------------------------



“Arranger” means, collectively, Wells Fargo Capital Finance, LLC and Merrill
Lynch, Pierce, Fenner & Smith, Incorporated, each in their capacity as joint
lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2010, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

(a) the Loan Cap

minus

(b) the aggregate unpaid balance of Credit Extensions to, or for the account of,
the Borrowers.

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Agent that all accounts
payable and Taxes are being paid on a timely basis.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

-5- 

--------------------------------------------------------------------------------



“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority over the interests of the Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) Customer Deposits, (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals, (viii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Agent in the
Collateral, (ix) amounts due to vendors on account of consigned goods or on
account of purchase money or “floor plan financing” payables, (x) royalties
payable in respect of licensed merchandise, (xi) collection, handling, agency
and other fees, together with any claims or other charge backs, incurred in
connection with the CIT Receivables Management Agreement, (xii) Cash Management
Reserves, and (xiii) Bank Products Reserves.

“Bank Products” means any services of facilities provided to any Loan Party by
the Agent, any Lender or any of their respective Affiliates (but excluding Cash
Management Services) including, without limitation, on account of (a) Swap
Contracts, (b) merchant services constituting a line of credit, (c) leasing, (d)
Factored Receivables, and (e) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable purchases.

“Bank Product Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

-6- 

--------------------------------------------------------------------------------



“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control (as defined in the UCC) of such account by the Agent and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Agent without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate;

plus

(b) the face amount of Eligible Trade Receivables (net of Receivables Reserves
applicable thereto) multiplied by the Receivables Advance Rate;

plus

(c) the lesser of (i) the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the Appraisal Percentage, multiplied by the Appraised Value of
Eligible Inventory (provided that in no event shall Eligible In-Transit
Inventory included in Eligible Inventory exceed $10,000,000), and (ii) the Cost
of Eligible Inventory, net of Inventory Reserves, multiplied by the Inventory
Advance Rate;

minus

(d) the then amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed

-7- 

--------------------------------------------------------------------------------



and certified as accurate and complete by a Responsible Officer of the Lead
Borrower which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports as reasonably requested by the Agent.

“Business” means designing, sourcing, marketing and selling footwear, handbags
and apparel.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateralize” has the meaning specified in Section 2.03(g). Derivatives
of such term have corresponding meanings.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the Borrowers at any time have Availability in an
amount less than the greater of (i) $6,000,000 and (ii) fifteen percent (15%) of
the Loan Cap. For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing at the Agent’s option (x) so long as such Event
of Default has not been waived, and/or (y) if the Cash Dominion Event arises as
a result of the Borrowers’ failure to achieve Availability as required
hereunder, until Availability has exceeded the greater of (A) $6,000,000, or (B)
fifteen percent (15%) of the Loan Cap for sixty (60) consecutive calendar days,
in which case a Cash Dominion Event shall no longer be deemed to be continuing
for purposes of this Agreement; provided, that in the Permitted Discretion of
the Agent a Cash Dominion Event shall be deemed continuing (even if an Event of
Default is no longer continuing and/or Availability exceeds the required amount
for sixty (60) consecutive calendar days) at all times after a Cash Dominion
Event has occurred and been discontinued on three (3) occasions in any Fiscal
Year or on five (5) occasions after the Closing Date. The termination of a Cash
Dominion Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Cash Dominion Event in the event that the conditions
set forth in this definition again arise.

-8- 

--------------------------------------------------------------------------------



“Cash Management Reserves ” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Agent, any Lender or any of their respective
Affiliates, including, without limitation: (a) ACH transactions, (b) controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) credit or debit cards, (d) credit card processing
services, and (e) purchase cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and been adopted after
the Closing Date.

“Change of Control” means an event or series of events as a result of which (a)
the Cole family ceases to be the record and beneficial owner of more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Lead Borrower, (b) the occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated, (c) the acquisition of
direct or direct Control of the Lead Borrower by any Person or group (other than
the Cole Family), or (d) the Lead Borrower fails at any time to own, directly or
indirectly, 100% of the Equity Interests of each other Loan Party free and clear
of all Liens (other than the Liens in favor of the Agent), except where such
failure is as a result of a transaction permitted by the Loan Documents.

“CIT” means The CIT Group/Commercial Services, Inc.

“CIT Intercreditor Agreement” means, collectively, (a) that certain Assignment
and Intercreditor Agreement dated as of the Closing Date among the Lead
Borrower, CIT and the Agent, and (b) any other intercreditor agreement, in form
and substance satisfactory to the Agent, hereafter entered into among any
Borrower, CIT and the Agent.

“CIT Receivables Management Agreement” means, collectively, (a) that certain
Receivables Management Agreement dated as of December 21, 2009, among the Lead
Borrower and CIT, as modified by the CIT Intercreditor Agreement dated as of the
Closing Date, and (b)

-9- 

--------------------------------------------------------------------------------



any other receivables management or similar agreement, in form and substance
satisfactory to the Agent, hereafter entered into between any Borrower and CIT.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Cole Family” means any member or members of Mr. Kenneth Cole’s immediate
family, including (a) any spouse or any linear descendant of a parent or
grandparent of either Mr. Cole or his spouse (collectively, with Mr. Cole, the
“Members”); (b) any trust, partnership or limited liability company created
principally for the benefit of any such Member or Members; (c) any trust in
respect of which any Member serves as a trustee, provided that the trust
instruments governing such trust shall provide that such Member, as trustee,
shall retain sole and exclusive control over the voting and disposition of the
equity interests in such trust at least until the termination of this Agreement;
and (d) any executor, administrator or personal representative of the estate of
a Member.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent, provided
that “Collateral” shall not include any Excluded Assets.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Agent as the Agent may reasonably
require.

“Collateral Agent” means Wells Fargo, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties, or any successor
thereto.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time

-10-

--------------------------------------------------------------------------------



outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Increase” has the meaning specified in Section 2.15(a).

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(d).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, including Fin 48 tax expense under GAAP,
(iii) depreciation and amortization expense, (iv) non-cash losses, charges or
expenses arising from the issuance of stock or stock options to employees, and
(v) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Lead Borrower and its Subsidiaries for such Measurement Period), minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits, including Fin
48 tax credits under GAAP, and (ii) all non-cash items increasing Consolidated
Net Income (in each case of or by the Lead Borrower and its Subsidiaries for
such Measurement Period), all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made

-11- 

--------------------------------------------------------------------------------



during such period minus (iii) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash during such period to (b) the sum of (i) Debt
Service Charges plus (ii) the aggregate amount of all Restricted Payments, in
each case, of or by the Lead Borrower and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Lead Borrower and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP; provided, however, that there shall be excluded therefrom (a)
extraordinary gains and extraordinary losses for such Measurement Period, (b)
the income (or loss) of such Person during such Measurement Period in which any
other Person has a joint interest, except to the extent of the amount of cash
dividends or other distributions actually paid in cash to such Person during
such period, (c) the income (or loss) of such Person during such Measurement
Period and accrued prior to the date it becomes a Subsidiary of a Person or any
of such Person’s Subsidiaries or is merged into or consolidated with a Person or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries, and (d) the income of any direct or indirect Subsidiary
of a Person to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, except that the Lead Borrower’s equity
in any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date as

-12- 

--------------------------------------------------------------------------------



such calculated cost is determined from invoices received by the Borrowers, the
Borrowers’ purchase journals or the Borrowers’ stock ledger. “Cost” does not
include inventory capitalization costs or other non purchase price charges (such
as freight) used in the Borrowers’ calculation of cost of goods sold.

“Credit Card Advance Rate” means 90%.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a Credit Card Issuer or
Credit Card Processor to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
permitted assigns of each of the foregoing, and (b) collectively, all of the
foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements of (A) counsel for the Agent,
(B) outside consultants for the Agent, (C) appraisers, (D) commercial finance
examinations, and (E) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions

-13- 

--------------------------------------------------------------------------------



thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (C) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, or (D) any workout, restructuring or
negotiations in respect of any Obligations; (b) with respect to the L/C Issuer,
and its Affiliates, all reasonable out-of-pocket expenses incurred in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; (c) all customary fees and charges (as
adjusted from time to time) of the Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Loan Parties (whether
by wire transfer or otherwise), together with any out-of-pocket costs and
expenses incurred in connection therewith; and (d) all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agent, the L/C Issuer or
any Affiliate of any of them, after the occurrence and during the continuance of
an Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers, and (c)
liabilities in connection with frequent shopping programs of the Borrowers.

“Customer Deposits” means at any time, the aggregate amount at such time of (a)
deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrowers.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Borrower, a customs broker, freight forwarder,
consolidator or carrier, and the Agent, in which the customs broker, freight
forwarder, consolidator or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.13(b).

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

-14- 

--------------------------------------------------------------------------------



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deemed Dividend” means, with respect to any Foreign Subsidiary, such Foreign
Subsidiary’s accumulated and undistributed earnings and profits being deemed to
be repatriated to the Lead Borrower or the applicable parent Domestic Subsidiary
under Section 956 of the Code and the effect of such repatriation causing
materially adverse tax consequences to the Lead Borrower or such parent Domestic
Subsidiary, in each case as determined by the Lead Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the rate
otherwise applicable thereto plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Agent or any other Lender any other amount required to be paid
by it hereunder within one Business Day of the date when due, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which (a)
the L/C Issuer or the Swing Line Lender has a good faith belief that such Lender
has defaulted in fulfilling its obligations under one or more other syndicated
credit facilities, or (b) a Person that Controls such Lender has been deemed
insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) (whether in one
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests) by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of

-15- 

--------------------------------------------------------------------------------



the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the date on which the Loans
mature; provided, however, that (i) only the portion of such Equity Interests
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock and (ii) with respect to any Equity Interests
issued to any employee or to any plan for the benefit of employees of the Lead
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Lead Borrower or one of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, resignation, death or disability and if any
class of Equity Interest of such Person that by its terms authorizes such Person
to satisfy its obligations thereunder by delivery of an Equity Interest that is
not Disqualified Stock, such Equity Interests shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require a Loan Party to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the Lead
Borrower and its Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Lead Borrower (each such approval not to be
unreasonably withheld or delayed); provided that, notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of

-16- 

--------------------------------------------------------------------------------



business of such Borrower, and (ii) in each case is acceptable to the Agent in
its Permitted Discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (j) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower as payee or remittance
party. In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a Credit Card Issuer or Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable. Except as otherwise agreed by the Agent, any Credit Card Receivable
included within any of the following categories shall not constitute an Eligible
Credit Card Receivable:

(a) Credit Card Receivable which do not constitute an “Account” (as defined in
the UCC);

(b) Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;

(c) Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Agent, or (ii) with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;

(f) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of a proceeding under any Debtor
Relief Law;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(h) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

-17- 

--------------------------------------------------------------------------------



(j) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

 

(a) Which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(b) For which the purchase order is in the name of a Borrower and title and risk
of loss has passed to such Borrower;

(c) For which an Acceptable Document of Title has been issued, and in each case
as to which the Agent has control (as defined in the UCC) over the documents of
title which evidence ownership of the subject Inventory pursuant to a Customs
Broker/Carrier Agreement;

(d) Which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);

(e) the Foreign Vendor with respect to such In-Transit Inventory is an Approved
Foreign Vendor;

(f) For which (i) payment of the purchase price has been made by the Borrower;
(ii) the purchase price is supported by a Commercial Letter of Credit; or
(iii) if the Borrower has partially paid the purchase price, the percentage of
such In-Transit Inventory represented by the percentage of the purchase price so
paid; and

(g) Which otherwise would constitute Eligible Inventory;

provided, that the Agent may, in its Permitted Discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Agent determines that such Inventory is subject to any Person’s
right of reclamation, repudiation, stoppage in transit or any event has occurred
or is reasonably anticipated by the Agent to arise which may otherwise adversely
impact the ability of the Agent to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business and deemed by the Agent
in its Permitted Discretion to be eligible for inclusion in the calculation of
the Borrowing Base, in each case that, except as otherwise agreed by the Agent,
(A) complies with each of the representations and warranties respecting
Inventory made by the Borrowers in the Loan Documents, and (B) is not excluded
as ineligible by virtue of one or more

-18- 

--------------------------------------------------------------------------------



of the criteria set forth below. Except as otherwise agreed by the Agent, in its
discretion, the following items of Inventory shall not be included in Eligible
Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;

(c) Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States of America (excluding territories or possessions of the United
States);

(d) Inventory that is not located at a location that is owned or leased by a
Borrower, except (i) Inventory in transit between such owned or leased locations
or locations which meet the criteria set forth in clause (ii) below, or (ii) to
the extent that the Borrowers have furnished the Agent with (A) any UCC
financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent;

(e) Inventory that is located in a warehouse or distribution center leased by a
Borrower unless the applicable lessor has delivered to the Agent a Collateral
Access Agreement;

(f) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work in process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) not in compliance with
all standards imposed by any Governmental Authority having regulatory authority
over such Inventory, its use or sale, or (vi) are bill and hold goods;

(g) Inventory that is not subject to a perfected first priority security
interest in favor of the Agent;

(h) Inventory that is not insured in compliance with the provisions of Section
5.10 hereof;

(i) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(k) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or

(l) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Agent

-19- 

--------------------------------------------------------------------------------



has completed or received (A) an appraisal of such Inventory from appraisers
satisfactory to the Agent and establishes Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Agent may require, all of the
results of the foregoing to be reasonably satisfactory to the Agent.

“Eligible Trade Receivables” means Accounts deemed by the Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Borrowing Base
arising from either (I) the sale of the Borrowers’ Inventory (other than those
consisting of Credit Card Receivables) or (II) the licensing of trademarks in
the ordinary course of business (“Royalty Payments”) (provided that the
aggregate amount of Eligible Trade Receivables arising from such licensing of
trademarks and eligible for inclusion in the calculation of the Borrowing Base
shall not exceed $15,000,000 at any time), in each case that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Borrower from an account debtor, and
in each case originated in the ordinary course of business of such Borrower, and
(ii) in each case such Account is acceptable to the Agent in its Permitted
Discretion, and is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (x) below. Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Borrowers to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Agent, any Account included within any of the following categories shall
not constitute an Eligible Trade Receivable:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts that have been outstanding for more than ninety (90) days from the
date of sale or (i) Accounts, other than Royalty Payments, more than sixty (60)
days past the due date; or (ii) Royalty Payments more than ninety (90) days past
the due date;

(c) Accounts due from any account debtor for which more than fifty percent (50%)
of the Accounts due from such account debtor and its Affiliates are deemed
ineligible hereunder;

(d) All Accounts owed by an account debtor and/or its Affiliates together exceed
fifteen percent (15%) (such percentage or any higher percentage now or hereafter
established by the Agent for any particular account debtor of the amount of all
Accounts at any one time (but the portion of the Accounts not in excess of the
applicable percentages may be deemed Eligible Trade Receivables, in the Agent’s
discretion);

-20- 

--------------------------------------------------------------------------------



(e) Accounts (i) that are not subject to a perfected first priority security
interest in favor of the Agent, (ii) with respect to which a Borrower does not
have good, valid and marketable title thereto, free and clear of any Lien (other
than Liens granted to the Agent pursuant to the Security Documents), or (iii)
that have been sold or assigned to CIT, or on which CIT has a Lien, pursuant to
the terms of the CIT Receivables Management Agreement;

(f) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(g) Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;

(h) Accounts which are owed by any account debtor whose principal place of
business is not within the continental United States or Canada;

(i) Accounts which are owed by any Affiliate or any employee of a Loan Party;

(j) Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;

(k) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(l) Accounts due from any Governmental Authority except to the extent that the
subject account debtor is the federal government of the United States of America
and has complied with the Federal Assignment of Claims Act of 1940 and any
similar state legislation;

(m) Accounts (i) owing from any Person that is also a supplier to or creditor of
a Loan Party or any of its Subsidiaries or (ii) representing any manufacturer’s
or supplier’s credits, discounts, incentive plans or similar arrangements
entitling a Loan Party or any of its Subsidiaries to discounts on future
purchase therefrom;

(n) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set off or charge back;

(o) Accounts arising out of sales to account debtors outside the United States
unless such Accounts are fully backed by an irrevocable letter of credit on
terms, and

-21- 

--------------------------------------------------------------------------------



issued by a financial institution, acceptable to the Agent and such irrevocable
letter of credit is in the possession of the Agent;

(p) Accounts payable other than in Dollars or that are otherwise on terms other
than those normal and customary in the Loan Parties’ business;

(q) Accounts evidenced by a promissory note or other instrument;

(r) Accounts consisting of amounts due from vendors as rebates or allowances;

(s) Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;

(t) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;

(u) Accounts which constitute Credit Card Receivables;

(v) All Accounts owed by an account debtor and/or its Affiliates that have
outstanding Accounts sold or assigned to CIT, or on which CIT has a Lien,
pursuant to the terms of the CIT Receivables Management Agreement;

(w) Accounts owed by an account debtor located in any jurisdiction which
requires the filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Borrower to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Borrower has filed
such report or qualified to do business in such jurisdiction; or

(x) Accounts which the Agent determines in its Permitted Discretion to be
unacceptable for borrowing.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous

-22- 

--------------------------------------------------------------------------------



Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the occurrence of an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

“Excluded Assets” means (a) the Lead Borrower’s real property (including without
limitation the Lead Borrower’s headquarters and garage) located at 601 – 615
West 50th Street, New York, New York (provided that Excluded Assets shall not
include the proceeds of such real property) and (b) funds held by joint ventures
that are not Subsidiaries and in which any of the Loan Parties is a participant.

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties

-23- 

--------------------------------------------------------------------------------



hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Lead Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than solely as
a result of a Change in Law) to comply with Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 3.01(a), (d) any U.S. federal, state or local backup
withholding tax, and (e) any U.S. federal withholding tax imposed under FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.03 which were issued by JPMorgan Chase Bank, N.A.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agent and the other Credit Parties, in a form reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.

“Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an account debtor of a Loan Party to Wells Fargo or any of
its Affiliates pursuant to a factoring arrangement or otherwise.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal

-24- 

--------------------------------------------------------------------------------



Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Wells Fargo on such day on such
transactions as determined by the Agent.

“Fee Letter” means the letter agreement, dated as of June 14, 2011, among the
Lead Borrower, the Agent and Wells Fargo Capital Finance, LLC.

“Fin 48” means FASB Interpretation 48 issued by the Financial Accounting
Standards Board.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the thirtieth day of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on the thirtieth day of each March, June, September and
December of such Fiscal Year in accordance with the fiscal accounting calendar
of the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on
December 31 of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance satisfactory to the Agent and pursuant to which,
among other things, the parties shall agree upon their relative rights with
respect to In-Transit Inventory of a Borrower purchased from such Foreign
Vendor.

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute

-25- 

--------------------------------------------------------------------------------



of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” has the meaning specified in the introductory paragraph hereto and
includes each other Subsidiary of the Lead Borrower that shall be required to
execute and deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

-26- 

--------------------------------------------------------------------------------



“Immaterial Subsidiary” means a Subsidiary having assets equal to less than 2.5%
of the Consolidated assets of the Lead Borrower and its Subsidiaries (determined
as at the end of the immediately preceding Fiscal Quarter).

“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(b)(iv).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) All Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

-27- 

--------------------------------------------------------------------------------



“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; customer lists, license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, computer software, source
codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBO Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the first day after the
end of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided, that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO

-28- 

--------------------------------------------------------------------------------



Borrowing would be for a shorter period, such Interest Period shall not be
available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Advance Rate” means 75%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the Inventory.
Without limiting the generality of the foregoing, Inventory Reserves may, in the
Agent’s Permitted Discretion, include (but are not limited to) reserves based
on:

(a) Obsolescence;

(b) Seasonality;

(c) Shrink;

(d) Imbalance;

(e) Change in Inventory character;

(f) Change in Inventory composition;

(g) Change in Inventory mix;

-29- 

--------------------------------------------------------------------------------



(h) Markdowns (both permanent and point of sale);

(i) Retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

(j) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.

“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) solely with respect to the Existing Letters of Credit and
until such Existing Letters of Credit expire or are returned undrawn, JPMorgan
Chase Bank, N.A., and (b) in all other instances, Wells Fargo in its capacity as
issuer of Letters of Credit hereunder, any Lender party to this Agreement on the
Closing Date, any other Lender selected by the Lead

-30- 

--------------------------------------------------------------------------------



Borrower and reasonably acceptable to the Agent, or any successor issuer of
Letters of Credit hereunder (which successor may only be a Lender selected by
the Lead Borrower and reasonably acceptable to the Agent). The L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the L/C Issuer and/or for such Affiliate to act as an advising,
transferring, confirming and/or nominated bank in connection with the issuance
or administration of any such Letter of Credit, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lead Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an

-31- 

--------------------------------------------------------------------------------



amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Aggregate Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBO Rate Loan being made, continued or converted by Wells Fargo and with a term
equivalent to such Interest Period would be offered to Wells Fargo by major
banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.

-32- 

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the CIT Intercreditor Agreement, all Borrowing Base Certificates, the
Blocked Account Agreements, the DDA Notifications, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, or in connection with any transaction arising out of any Cash
Management Services and Bank Products provided by the Agent or any of its
Affiliates, each as amended and in effect from time to time.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Lead
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material impairment of the rights and remedies of
the Agent or any Lender under any Loan Document or a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.

“Material Contract” means each contract or agreement to which a Loan Party is a
party that is deemed to be a material contract or material definitive agreement
under any Securities Laws applicable to such Loan Party; provided that, solely
with respect to Section 6.19, the term Material Contract shall be deemed not to
include any employment agreement to which any Loan Party is a party.

“Material Default” means a default under a Material Contract involving a payment
of $150,000 or more or would allow the counterparty thereto to terminate such
Material Contract, which default is not cured within three (3) Business Days.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $2,500,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means August 12, 2016.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Lead Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

-33- 

--------------------------------------------------------------------------------



“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), and (B) the reasonable and customary out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer tax expenses and commissions) paid by any Loan Party to
third parties (other than Affiliates); and

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.

-34- 

--------------------------------------------------------------------------------



“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with the Agent, any Lender or any of their respective
Affiliates that arises out of any Bank Product entered into with any Loan Party
and any such Person, as each may be amended from time to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, and (b) immediately after giving effect to such transaction
or payment, (A) the Pro Forma Availability Condition has been satisfied and (B)
the Consolidated Fixed Charge Coverage Ratio for each of the twelve (12) months
immediately preceding the date of such transaction or payment for which the
Agent has received financial statements shall be equal to or greater than
1.00:1.00 after giving pro forma effect to such transaction or payment as if
such transaction had been entered into or such

-35- 

--------------------------------------------------------------------------------



payment had been made as of the first day of such twelve-month period. Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Agent evidence of satisfaction
of the conditions contained in clause (b) above on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(c) The Lead Borrower shall have furnished the Agent with thirty (30) days’
prior written notice of such intended Acquisition and shall have furnished the
Agent with a current draft of the acquisition documents (and final copies
thereof as and when executed), a summary of any due diligence undertaken by the
Loan Parties in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis with all Loan Parties), and such other information
as the Agent may reasonably require, all of which shall be reasonably
satisfactory to the Agent;

(d) Either (i) the legal structure of the Acquisition shall be acceptable to the
Agent in its Permitted Discretion, or (ii) the Loan Parties shall have provided
the Agent with a favorable solvency opinion from an unaffiliated third party
valuation firm reasonably satisfactory to the Agent;

(e) After giving effect to the Acquisition, if the Acquisition is an Acquisition
of the Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a

-36- 

--------------------------------------------------------------------------------



majority of the Equity Interests in the Person being acquired and shall Control
a majority of any voting interests or shall otherwise Control the governance of
the Person being acquired;

(f) Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or Acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrower under this Agreement;

(g) If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, or if the assets acquired in an acquisition will
be transferred to a Subsidiary which is not then a Loan Party, such Subsidiary
shall have been joined as a “Borrower” hereunder or as a Facility Guarantor, as
the Agent shall determine, and the Agent shall have received a first priority
security and/or mortgage interest in such Subsidiary’s Equity Interests,
Inventory, Accounts, and other property of the same nature as constitutes
collateral under the Security Documents;

(h) The total consideration paid or payable for all such Acquisitions (whether
in cash, tangible property, notes or other property or by the assumption of
Indebtedness) after the Closing Date shall not exceed $20,000,000 in the
aggregate; and

(i) The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured,
asset-based lender in the retail industry) business judgment.

“Permitted Disposition” means any of the following:

(a) dispositions of inventory in the ordinary course of business;

(b) bulk sales or other dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length;
provided, that such Store closures and related Inventory dispositions shall not
exceed (i) in any Fiscal Year of the Lead Borrower and its Subsidiaries, ten
percent (10%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year (net of new Store openings) and (ii) in the aggregate from and
after the Closing Date, thirty percent (30%) of the number of the Loan Parties’
Stores in existence as of the Closing Date (net of new Store openings);
provided, further, that all sales of Inventory in connection with Store closings
shall be in accordance with liquidation agreements and with professional
liquidators reasonably acceptable to the Agent; provided, further, that all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.05 hereof;

(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;

-37- 

--------------------------------------------------------------------------------



(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e) dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;

(f) Sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(g) Sales, transfers and dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party; and

(h) dispositions by the Borrowers to CIT of Accounts of the Borrowers, in
accordance with the terms and conditions of the CIT Receivables Management
Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

-38- 

--------------------------------------------------------------------------------



(g) Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i) Liens in favor of the Agent;

(j) Statutory Liens of landlords and lessors in respect of rent not in default;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party or any Subsidiary;

(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation; and

(p) Permitted Real Estate Financing Liens.

“Permitted Indebtedness” means each of the following:

-39- 

--------------------------------------------------------------------------------



(a) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing thereof;

(b) Indebtedness of any Loan Party to any other Loan Party;

(c) Purchase money Indebtedness of any Loan Party to finance the acquisition of
any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof; provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause (c)
shall not exceed $10,000,000 at any time outstanding; and provided, further
that, if requested by the Agent, the Loan Parties shall use commercially
reasonable efforts to cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Agent;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided, that the aggregate Swap
Termination Value thereof shall not exceed $10,000,000 at any time outstanding;

(e) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(f) Permitted Real Estate Financing, provided that, the Loan Parties shall use
commercially reasonable efforts to cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Agent;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agent;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i) The Obligations; and

(j) Unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $500,000 at any time outstanding and in
each case on terms reasonably acceptable to the Agent.

-40- 

--------------------------------------------------------------------------------



“Permitted Investments” means each of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than three hundred and sixty (360) days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred and eighty (180)
days from the date of acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one hundred and eighty (180) days from the date of acquisition thereof;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties (other than the Lead Borrower),
(iii) additional Investments by Subsidiaries of the Loan Parties that are not
Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so long as
no Default or Event of Default

-41- 

--------------------------------------------------------------------------------



has occurred and is continuing or would result from such Investment and the
Payment Conditions are satisfied, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties in an aggregate amount
invested after the Closing Date hereof not to exceed $15,000,000;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Investments in joint ventures that are engaged in businesses substantially
similar to the businesses conducted by the Loan Parties on the Closing Date;
provided, that no such Investments specified in this clause (i) shall be
permitted unless either (A) no Loans are outstanding and the L/C Obligations are
less than $20,000,000 or (B) the Loan Parties shall have satisfied the Payment
Conditions;

(j) Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business reasons (and not for speculative
purposes) in order to protect against fluctuations in interest rates in respect
of the Obligations;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes in an amount not to exceed
$500,000 to any individual at any time or in an aggregate amount not to exceed
$3,000,000 at any time outstanding;

(m) Investments constituting Permitted Acquisitions; and

(n) Capital contributions made by any Loan Party to another Loan Party;

provided, however, that notwithstanding the foregoing, (A) after the occurrence
and during the continuance of a Cash Dominion Event, no such Investments
specified in clauses (a) through (e) shall be permitted unless (i) either (A) no
Loans, or, if then required to be Cash Collateralized, Letters of Credit are
then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments shall be pledged to the Agent as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Agent; and (B) notwithstanding the occurrence of an
Event of Default, Investments specified in clauses (l) and (n) shall be
permitted.

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

-42- 

--------------------------------------------------------------------------------



(a) (i) is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; (ii) is made to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation; or (iii) is made to pay any
other amount chargeable to any Loan Party hereunder; and

(b) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days, unless in each case, the Required Lenders otherwise
agree;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lenders’ obligations with respect
to Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder; and provided, further, that in no
event shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to Section
2.06 hereof).

“Permitted Real Estate Financing” means Indebtedness of the Lead Borrower or any
Subsidiary in respect of all or any part of the real property of the Lead
Borrower located at 601 through 615 West 50th Street, New York, New York 10019,
provided that such Indebtedness has a stated maturity date which is no earlier
than the date that is six (6) months after the Maturity Date.

 

“Permitted Real Estate Financing Liens” means Liens securing Permitted Real
Estate Financing so long as such Liens shall only encumber all or any part of
the real property of the Borrower located 601 through 615 West 50th Street, New
York, New York 10019.

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date, (d) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing shall be subordinated in right of payment
to such Obligations on terms at least as favorable to the Credit Parties as
those contained in the documentation governing the Indebtedness being Refinanced
(e) no Permitted Refinancing shall have direct or indirect obligors who were not
also obligors of the Indebtedness being Refinanced, or greater guarantees

-43- 

--------------------------------------------------------------------------------



or security, than the Indebtedness being Refinanced, (f) such Permitted
Refinancing shall be otherwise on terms not materially less favorable to the
Credit Parties than those contained in the documentation governing the
Indebtedness being Refinanced, including, without limitation, with respect to
financial and other covenants and events of default, (g) the interest rate
applicable to any such Permitted Refinancing shall not exceed the then
applicable market interest rate, and (h) at the time thereof, no Default or
Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Lead Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Event” means:

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party other than to another Loan Party;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Agent or (ii) prior to the occurrence
of a Cash Dominion Event, the proceeds therefrom are deposited into a segregated
account and utilized for purposes of replacing or repairing the assets in
respect of which such proceeds, awards or payments were received within one
hundred and eighty (180) of the occurrence of the damage to or loss of the
assets being repaired or replaced;

(c) The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

(d) The incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness; or

(e) The receipt by any Loan Party of any Extraordinary Receipts.

“pro forma” means a pro forma basis in accordance with GAAP and Regulation S-X
under the Securities Act of 1933, as amended.

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Excess Availability
following, and after giving

-44- 

--------------------------------------------------------------------------------



effect to, such transaction or payment, will be equal to or greater than 20% of
the Aggregate Commitments

“Pro Forma Excess Availability” shall mean, for any date of calculation, after
giving pro forma effect to the transaction then to be consummated, the projected
Availability as of the end of each Fiscal Month during any subsequent projected
twelve (12) Fiscal Months.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Receivables Advance Rate” means 85%.

“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Trade
Receivables, including, without limitation, Reserves with respect to bad debt
write-downs or write-offs, discounts, returns, promotions, credits, credit memos
and other dilutive items with respect to Eligible Trade Receivables.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and, if required by the
L/C Issuer, a Standby Letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Lenders” means, as of any date of determination, any two or more
Lenders collectively holding more than 50% of the Aggregate Commitments or, if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and

-45- 

--------------------------------------------------------------------------------



funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided, that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender or Deteriorating Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.

-46- 

--------------------------------------------------------------------------------



“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b)(i) (but solely as a result of any
Loan Party failing to perform or observe any term, covenant, or agreement
contained in Section 6.01(c)), 8.01(f), 8.01(j), 8.01(k), 8.01(l), 8.01(m), or
8.01(n).

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

-47- 

--------------------------------------------------------------------------------



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

-48- 

--------------------------------------------------------------------------------



“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided, further that, if by reason of mandatory

-49- 

--------------------------------------------------------------------------------



provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

1.02          Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and

-50- 

--------------------------------------------------------------------------------



Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

(d)               Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts), providing Cash Collateralization)
of all of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than (i)
unasserted contingent indemnification Obligations, (ii) any Obligations relating
to Bank Products (other than Swap Contracts) that, at such time, are allowed by
the applicable Bank Product provider to remain outstanding without being
required to be repaid or Cash Collateralized, and (iii) any Obligations relating
to Swap Contracts that, at such time, are allowed by the applicable provider of
such Swap Contracts to remain outstanding without being required to be repaid.

1.03          Accounting Terms .

(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b)               Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Agent, the Lenders and the Lead Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between

-51-

--------------------------------------------------------------------------------



calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04          Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05          Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06          Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01          Committed Loans; Reserves.

(a)                Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the lesser
of (x) the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations:

(i)                  after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap,

(ii)                after giving effect to any Committed Borrowing, the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed the lesser of (x) such Lender’s Commitment and (y)
such Lender’s Applicable Percentage of the Borrowing Base, and

(iii)               The Outstanding Amount of all L/C Obligations shall not at
any time exceed the Letter of Credit Sublimit

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and

-52-

--------------------------------------------------------------------------------



reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or LIBO
Rate Loans, as further provided herein.

(b)               The Inventory Reserves, Receivables Reserves and Availability
Reserves as of the Closing Date are set forth in the Borrowing Base Certificate
delivered pursuant to Section 4.01(c) hereof.

(c)                The Agent shall have the right, at any time and from time to
time after the Closing Date in its Permitted Discretion to establish, modify or
eliminate Reserves.

2.02          Borrowings, Conversions and Continuations of Committed Loans.

(a)                Committed Loans (other than Swing Line Loans) shall be either
Base Rate Loans or LIBO Rate Loans as the Lead Borrower may request subject to
and in accordance with this Section 2.02. All Swing Line Loans shall be only
Base Rate Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b)               Each Committed Borrowing, each conversion of Committed Loans
from one Type to the other, and each continuation of LIBO Rate Loans shall be
made upon the Lead Borrower’s irrevocable notice to the Agent, which may be
given by telephone. Each such notice must be received by the Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed
promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Lead Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
LIBO Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Lead Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if the Lead Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans.
If the Lead Borrower requests a Borrowing of, conversion to, or continuation of
LIBO Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a LIBO Rate Loan.

-53-

--------------------------------------------------------------------------------



(c)                Following receipt of a Committed Loan Notice, the Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(b). In the case of a Committed Borrowing, each Lender shall make
the amount of its Committed Loan available to the Agent in immediately available
funds at the Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Agent shall use reasonable efforts
to make all funds so received available to the Borrowers in like funds by no
later than 4:00 p.m. on the day of receipt by the Agent either by (i) crediting
the account of the Lead Borrower on the books of Wells Fargo with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the Lead
Borrower.

(d)               The Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge (including direct wire fees), Credit
Party Expenses, or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof. Such action on the part of the Agent shall not
constitute a waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.

(e)                Each Borrowing of Loans (other than Swing Line Loans) shall
be made by the Lenders pro rata in accordance with their respective Applicable
Percentage. The failure of any Lender to make any Loan shall neither relieve any
other Lender of its obligation to fund its Loan in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender

(f)                 Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan. During the existence of a Default or an Event of Default, no Loans
may be requested as, converted to or continued as LIBO Rate Loans without the
Consent of the Required Lenders.

(g)                The Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(h)                After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than five (5)
Interest Periods in effect with respect to LIBO Rate Loans.

-54-

--------------------------------------------------------------------------------



(i)                  The Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Agent may, in its discretion, make
Permitted Overadvances without the consent of the Borrowers, the Lenders, the
Swing Line Lender and the L/C Issuer and the Borrowers and each Lender and L/C
Issuer shall be bound thereby. Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the Agent
or any Lender to make or permit any Permitted Overadvance on any other occasion
or to permit such Permitted Overadvances to remain outstanding. The making by
the Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).

2.03          Letters of Credit.

(a)                The Letter of Credit Commitment.

(i)                  Subject to the terms and conditions set forth herein, (A)
the L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers and any drawings thereunder; provided, that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed Loan Cap, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment or such Lender’s Applicable
Percentage of the Borrowing Base, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

-55-

--------------------------------------------------------------------------------



(ii)                No Letter of Credit shall be issued if:

(A)              subject to Section 2.03(b)(iii), the expiry date of such
requested Standby Letter of Credit would occur more than twelve (12) months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

(B)              subject to Section 2.03(b)(iii), the expiry date of such
requested Commercial Letter of Credit would occur more than one hundred and
twenty (120) days after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; or

(C)              the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Letter of
Credit (or such later date as to which the Agent may agree) or all the Lenders
have approved such expiry date.

(iii)               No Letter of Credit shall be issued without the prior
consent of the Agent if:

(A)              any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B)              the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

(C)              except as otherwise agreed by the Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Standby
Letter of Credit;

(D)              such Letter of Credit is to be denominated in a currency other
than Dollars; provided, that if the L/C Issuer, in its discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in Dollars based on the Spot Rate;

(E)               such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

-56-

--------------------------------------------------------------------------------



(F)               a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender or
Deteriorating Lender hereunder, unless the Agent or L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

(iv)              The L/C Issuer shall not amend any Letter of Credit if (A) the
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v)                The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Agent in Article IX. with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in Article IX. included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b)               Procedures for Issuance and Amendment of Letters of Credit
Auto-Extension Letters of Credit.

(i)                  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Lead Borrower delivered to the L/C Issuer
(with a copy to the Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Agent not later than 11:00 a.m. at least two (2) Business Days (or such
other date and time as the Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the Agent and the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Agent or L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Agent and the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Agent or the
L/C Issuer may require. Additionally, the Lead Borrower shall furnish to the L/C
Issuer and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, and any Issuer Documents
(including, if requested by the L/C Issuer, a Standby Letter of Credit Agreement
or Commercial Letter of Credit Agreement, as applicable), as the L/C Issuer or
the Agent may require.

-57-

--------------------------------------------------------------------------------



(ii)                Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Lead
Borrower and, if not, the L/C Issuer will provide the Agent with a copy thereof.
Unless the L/C Issuer has received written notice from any Lender, the Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied or
unless the L/C Issuer would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the Stated Amount of
such Letter of Credit. Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

(iii)               If the Lead Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued. Unless otherwise directed by the Agent or the L/C Issuer,
the Lead Borrower shall not be required to make a specific request to the Agent
or the L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Standby Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Agent shall instruct the L/C Issuer
not to permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) the L/C Issuer has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or the Lead Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

-58-

--------------------------------------------------------------------------------



(iv)              Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Agent a true and complete copy of such Letter of Credit or amendment.

(c)                Drawings and Reimbursements; Funding of Participations.

(i)                  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Lead Borrower and the Agent thereof not less than two (2) Business
Days prior to the Honor Date (as defined below; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the L/C Issuer and the Lenders with respect to
any such payment. On the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, and without regard to whether the conditions set forth in
Section 4.02 have been met. Any notice given by the L/C Issuer or the Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)                Each Lender’s obligation to make Committed Loans to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and without regard to whether the conditions set forth in
Section 4.02 have been met.

(d)               Repayment of Participations. If any payment received by the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)                Obligations Absolute. The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

-59-

--------------------------------------------------------------------------------



(i)                  any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

(ii)                the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)               any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

(iv)              any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)                any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or

(vi)              the fact that any Default or Event of Default shall have
occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Agent and the L/C Issuer. The
Borrowers shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f)                 Role of L/C Issuer. Each Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as

-60-

--------------------------------------------------------------------------------



applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential, exemplary or punitive
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit; provided, further, that any claim
against the L/C Issuer by the Borrowers for any loss suffered or incurred by the
Borrowers shall be reduced by an amount equal to the sum of (i) the amount (if
any) saved by the Borrowers as a result of the breach or other wrongful conduct
that allegedly caused such loss, and (ii) the amount (if any) of the loss that
would have been avoided had the Borrowers taken all reasonable steps to mitigate
such loss, including, without limitation, by enforcing their rights against any
beneficiary and, in case of a claim of wrongful dishonor, by specifically and
timely authorizing the L/C Issuer to cure such dishonor. In furtherance and not
in limitation of the foregoing, the L/C Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit and may disregard
any requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer shall not be
responsible for the wording of any Letter of Credit (including, without
limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrowers with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such

-61-

--------------------------------------------------------------------------------



wording or such Letter of Credit will be effective. Without limiting the
foregoing, the L/C Issuer may, as it deems appropriate, modify or alter and use
in any Letter of Credit the terminology contained on the Letter of Credit
Application for such Letter of Credit.

(g)                Cash Collateral. Upon the request of the Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Obligation that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 105% of the Outstanding Amount of all L/C Obligations (other
than L/C Obligations with respect to Letters of Credit denominated in a currency
other than Dollars, which L/C Obligations shall be Cash Collateralized in an
amount equal to 115% of the Outstanding Amount of such L/C Obligations),
pursuant to documentation in form and substance satisfactory to the Agent and
the L/C Issuer (which documents are hereby Consented to by the Lenders). The
Borrowers hereby grant to the Agent a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Wells Fargo. If at any time the Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Agent determines to be free and clear of any such right and claim. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Obligations.

(h)                Applicability of ISP and UCP 600. Unless otherwise expressly
agreed by the L/C Issuer and the Lead Borrower when a Letter of Credit is
issued, (i) the rules of the ISP and the UCP 600 shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP 600 shall apply to each
Commercial Letter of Credit.

(i)                  Letter of Credit Fees. The Borrowers shall pay to the
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
Standby Letter of Credit, at the rate of 1.75% per annum times the daily Stated
Amount under each such Standby Letter of Credit (whether or not such maximum
amount is then in effect under such Standby Letter of Credit) for the period
during which such Standby Letter of Credit is outstanding, and (ii) for each
Commercial Letter of Credit, at the rate of 0.875% per annum times the daily
Stated Amount under each such Commercial Letter of Credit (whether or not such
maximum amount is then in effect under such Commercial Letter of Credit) for the
period during which such Commercial Letter of Credit is outstanding. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.06.

-62-

--------------------------------------------------------------------------------



Letter of Credit Fees shall be (i) due and payable on the first day after the
end of each month commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a monthly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof.

(j)                 Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer. The Borrowers shall pay directly to the L/C Issuer, for its own
account, a fronting fee (the “Fronting Fee”) (i) with respect to each Commercial
Letter of Credit, at a rate equal to 0.125% per annum, computed on the amount of
such Letter of Credit, and payable upon the issuance or amendment thereof, and
(ii) with respect to each Standby Letter of Credit, at a rate equal to 0.125%
per annum, computed on the daily amount available to be drawn under such Letter
of Credit and on a monthly basis in arrears. Such Fronting Fees shall be due and
payable on the first day after the end of each month, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the L/C Issuer, for its own
account, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k)               Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

2.04          Swing Line Loans.

(a)                The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, make loans (each such loan, a “Swing
Line Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans at such time shall not exceed such Lender’s Commitment or such Lender’s
Applicable Percentage of the Borrowing Base; provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan; provided, further, that the Swing Line Lender shall
not be obligated to make any Swing Line Loan at any time when any Lender is at
such time a Defaulting Lender or Deteriorating Lender hereunder, unless the
Swing Line Lender has entered into satisfactory arrangements with the Borrower
or such Lender to

-63-

--------------------------------------------------------------------------------



eliminate the Swing Line Lender’s risk with respect to such Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage multiplied by the amount of such Swing Line Loan. The Swing Line
Lender shall have all of the benefits and immunities (A) provided to the Agent
in Article IX. with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as if the term “Agent” as used in Article IX. included the Swing Line
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Swing Line Lender.

(b)               Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent at the request of the
Required Lenders prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds.

(c)                Refinancing of Swing Line Loans.

(i)                  The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Loan Cap
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Lead Borrower with a copy of the applicable

-64-

--------------------------------------------------------------------------------



Committed Loan Notice promptly after delivering such notice to the Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Agent shall remit the funds so received to the Swing Line Lender.

(ii)                If for any reason any Swing Line Loan cannot be refinanced
by such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)               If any Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)              Each Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d)               Repayment of Participations.

-65-

--------------------------------------------------------------------------------



(i)                  At any time after any Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)                If any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)                Interest for Account of Swing Line Lender. The Swing Line
Lender shall be responsible for invoicing the Borrowers for interest on the
Swing Line Loans. Until each Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)                 Payments Directly to Swing Line Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05          Prepayments.

(a)                The Borrowers may, upon irrevocable notice from the Lead
Borrower to the Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that
(i) such notice must be received by the Agent not later than 11:00 a.m. (A)
three (3) Business Days prior to any date of prepayment of LIBO Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the
Interest Period(s) of such Loans. The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Lead Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBO Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each

-66-

--------------------------------------------------------------------------------



such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b)               The Borrowers may, upon irrevocable notice from the Lead
Borrower to the Swing Line Lender (with a copy to the Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that (i) such notice must be received by
the Swing Line Lender and the Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c)                If for any reason the Total Outstandings at any time exceed
the Loan Cap as then in effect, the Borrowers shall immediately prepay the Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless, after
the prepayment in full of the Loans, the Total Outstandings exceed the Loan Cap
as then in effect.

(d)               The Borrower shall prepay the Loans and Cash Collateralize the
L/C Obligations with the proceeds and collections received pursuant to the
provisions of Section 6.13 hereof.

(e)                The Borrowers shall apply the Net Proceeds received by a Loan
Party on account of a Prepayment Event, irrespective of whether a Cash Dominion
Event then exists and is continuing, to the prepayment of the Loans and, if an
Event of Default has occurred and is continuing, apply any remaining Net
Proceeds to the Cash Collateralization of the L/C Obligations.

(f)                 Prepayments made pursuant to Section 2.05(c), (d) and (e)
above, first, shall be applied ratably to the outstanding Swing Line Loans,
second, shall be applied ratably to the outstanding Committed Loans, third, if
so required, shall be used to Cash Collateralize the remaining L/C Obligations;
and, fourth, the amount remaining, if any, after the prepayment in full of all
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable.

2.06          Termination or Reduction of Commitments.

(a)                The Borrowers may, upon irrevocable notice from the Lead
Borrower to the Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided, that (i) any such notice shall be received by the Agent not later than
11:00 a.m. five (5) Business Days prior to the date of

-67-

--------------------------------------------------------------------------------



termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit.

(b)               If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess.

(c)                The Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07          Repayment of Loans.

(a)                The Borrowers shall repay to the Lenders on the Termination
Date the aggregate principal amount of Committed Loans outstanding on such date.

(b)               To the extent not previously paid, the Borrower shall repay
the outstanding balance of the Swing Line Loans on the Termination Date.

2.08          Interest.

(a)                Subject to the provisions of Section 2.08(b) below, (i) each
LIBO Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

(b)               (i) If any amount payable under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

-68-

--------------------------------------------------------------------------------



(ii)                If any other Event of Default exists, then the Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(iii)               Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09          Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a)                Commitment Fee. The Borrowers shall pay to the Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Percentage times the
actual daily amount by which the Aggregate Commitments exceed the aggregate
Outstanding Amount of all Loans (other than Swing Line Loans) and all L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be calculated and due and payable
monthly in arrears on the first day after the end of each month, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.

(b)               Other Fees. The Borrower shall pay to the Arranger and the
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10          Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

2.11          Evidence of Debt.

(a)                The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by the Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or

-69-

--------------------------------------------------------------------------------



records maintained by the Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

(b)               In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

(c)                Agent shall render monthly statements regarding the Loan
Account to the Lead Borrower including principal, interest, fees, and including
an itemization of all charges and expenses constituting Credit Party Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Credit Parties unless, within thirty (30) days after receipt
thereof by the Lead Borrower, the Lead Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

2.12          Payments Generally; Agent’s Clawback.

(a)                General. All payments to be made by the Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m., at the option of the
Agent, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

-70-

--------------------------------------------------------------------------------



(b)               (i) Funding by Lenders; Presumption by Agent. Unless the Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of LIBO Rate Loans (or in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Agent such Lender’s share of such Borrowing, the Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Agent, then the applicable Lender and the Borrowers severally agree to
pay to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrowers the amount
of such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Agent.

(ii)                Payments by Borrowers; Presumptions by Agent. Unless the
Agent shall have received notice from the Lead Borrower prior to the time at
which any payment is due to the Agent for the account of the Lenders or the L/C
Issuer hereunder that the Borrowers will not make such payment, the Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the Borrowers by the Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof (subject to the provisions of the last
paragraph of

-71-

--------------------------------------------------------------------------------



Section 4.02 hereof), the Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d)               Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment hereunder.

(e)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.13          Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:

(i)                  if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)                the provisions of this Section shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14          Settlement Amongst Lenders.

-72-

--------------------------------------------------------------------------------



(a)                The amount of each Lender’s Applicable Percentage of
outstanding Loans (including outstanding Swing Line Loans) shall be computed
weekly (or more frequently in the Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swingline Loans) received by the Agent as of 3:00
p.m. on the first Business Day (such date, the “Settlement Date”) following the
end of the period specified by the Agent.

(b)               The Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans and Swing Line Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Agent shall
transfer to each Lender its Applicable Percentage of repayments, and (ii) each
Lender shall transfer to the Agent (as provided below) or the Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Committed Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Committed
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent, equal to the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Agent in connection with the foregoing.

2.15          Increase in Commitments.

(a)                Committed Increase. Provided no Default or Event of Default
then exists or would arise therefrom, upon notice to the Agent, the Lead
Borrower may from time to time request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $25,000,000 (the “Committed
Increase”); provided, that (i) any such Committed Increase shall be in a minimum
amount of $5,000,000, (ii) the amount of the Aggregate Commitments, as the same
may be increased pursuant to any Committed Increase, shall not exceed
$75,000,000 at any time, and (iii) the Lead Borrower may make a maximum of two
(2) such requests. Any such Committed Increase shall be effectuated as soon as
reasonably practicable after the request of the Lead Borrower therefor. Any such
Committed Increase shall be provided solely by Wells Fargo (or any Eligible
Assignee or Participant of Wells Fargo) and shall otherwise be on the same terms
as the existing facility under this Agreement; provided, that the commitment
fees payable in connection with any such Committed Increase shall be as set
forth in the Fee Letter. Upon the effective date of any such Committed Increase
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Committed Increase, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitments and Applicable Percentages of the Lenders.

-73-

--------------------------------------------------------------------------------



(b)               Effective Date and Allocations. If the Aggregate Commitments
are increased in accordance with this Section, the Agent, in consultation with
the Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) of such increase. The Agent shall promptly notify the Lead Borrower and
the Lenders of the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increases, and
(ii) Schedule 2.01 shall be deemed modified, without further action, to reflect
the revised Commitments and Applicable Percentages of the Lenders.

(c)                Conditions to Effectiveness of Commitment Increase. As a
condition precedent to such Commitment Increase, (i) the Lead Borrower shall
deliver to the Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Commitment Increase, and (B)
in the case of the Borrowers, certifying that, before and after giving effect to
such Commitment Increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(2) no Default or Event of Default exists or would arise therefrom, (ii) the
Borrowers, the Agent, and Wells Fargo (or any Eligible Assignee or participant
thereof, as applicable) shall have executed and delivered a Joinder to the Loan
Documents in such form as the Agent shall reasonably require; (iii) the
Borrowers shall have paid such fees and other compensation to Wells Fargo (or
any Eligible Assignee or participant thereof, as applicable) as set forth in the
Fee Letter; (iv) if requested by the Agent, the Borrowers shall deliver to the
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Agent, from counsel to the Borrowers reasonably satisfactory
to the Agent and dated such date; (v) the Borrowers and Wells Fargo (or any
Eligible Assignee or participant thereof, as applicable) shall have delivered
such other instruments, documents and agreements as the Agent may reasonably
have requested; and (vi) no Default or Event of Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

(d)               Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

3.01          Taxes.

-74-

--------------------------------------------------------------------------------



(a)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrowers hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)               Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)                Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agent, each Lender and the L/C Issuer, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
L/C Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a the Agent, a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(d)               Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental
Authority, the Lead Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(e)                Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Such delivery shall be provided
on the Closing Date and on or before such documentation expires or becomes
obsolete or after the occurrence of an event requiring a change in the
documentation most recently delivered. In addition, any Lender, if requested by
the Lead Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Lead Borrower or the
Agent as will enable the

-75-

--------------------------------------------------------------------------------



Lead Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i)                  duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(ii)                duly completed copies of Internal Revenue Service Form
W-8ECI,

(iii)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN,

(iv)              to the extent a Foreign Lender is not the beneficial owner
(for example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, Form W-9, and/or
other certification from each beneficial owner as applicable; or

(v)                any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Lead Borrower to determine the
withholding or deduction required to be made.

(f)                 FATCA. If a payment made to a Lender under any Loan Document
would be subject to U.S. Federal withholding tax imposed by FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Agent (A) a certification
signed by an authorized person and/or (B) other documentation reasonably
requested by the Lead Borrower and the Agent sufficient for the Agent and the
Lead Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.

(g)                Treatment of Certain Refunds. If the Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have

-76-

--------------------------------------------------------------------------------



paid additional amounts pursuant to this Section, it shall pay to the Borrowers
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Agent, such Lender or the L/C Issuer, agree
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or the L/C Issuer in the event the Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

3.02          Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Agent, any obligation of such Lender to make or continue
LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall be
suspended until such Lender notifies the Agent and the Lead Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Agent), prepay or, if applicable, convert all LIBO Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBO Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBO
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

3.03          Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Agent will
promptly so notify the Lead Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

3.04          Increased Costs; Reserves on LIBO Rate Loans.

-77-

--------------------------------------------------------------------------------



(a)                Increased Costs Generally. If any Change in Law shall:

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBO Rate) or
the L/C Issuer;

(ii)                subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

(iii)               impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBO Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)               Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c)                Certificates for Reimbursement. A certificate of a Lender or
the L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Lead
Borrower shall be conclusive absent manifest error. The

-78-

--------------------------------------------------------------------------------



Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d)               Delay in Requests. Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)                Reserves on LIBO Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least ten (10) days’ prior notice (with
a copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

3.05          Compensation for Losses. Upon demand of any Lender (with a copy to
the Agent) from time to time, the Borrowers shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a)                any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b)               any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Lead Borrower; or

(c)                any assignment of a LIBO Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Lead
Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

-79-

--------------------------------------------------------------------------------



For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06          Mitigation Obligations; Replacement of Lenders.

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)               Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrowers may replace such Lender in accordance
with Section 10.13.

3.07          Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
Obligations hereunder.

3.08          Designation of Lead Borrower as Borrowers’ Agent.

(a)                Each Borrower hereby irrevocably designates and appoints the
Lead Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds
of which shall be available to each Borrower for such uses as are permitted
under this Agreement. As the disclosed principal for its agent, each Borrower
shall be obligated to each Credit Party on account of Credit Extensions so made
as if made directly by the applicable Credit Party to such Borrower,
notwithstanding the manner by which such Credit Extensions are recorded on the
books and records of the Lead Borrower and of any other Borrower. In addition,
each Loan Party other than the Borrowers hereby irrevocably designates and
appoints the Lead Borrower as such Loan Party’s agent to represent such Loan
Party in all respects under this Agreement and the other Loan Documents.

(b)               Each Borrower recognizes that credit available to it hereunder
is in excess of and on better terms than it otherwise could obtain on and for
its own account and that one of the reasons therefor is its joining in the
credit facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

-80-

--------------------------------------------------------------------------------



(c)                The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension. Neither the Agent nor any other Credit Party shall
have any obligation to see to the application of such proceeds therefrom.

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01          Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)                The Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif ” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Agent:

(i)                  executed counterparts of this Agreement sufficient in
number for distribution to the Agent, each Lender and the Lead Borrower;

(ii)                a Note executed by the Borrowers in favor of each Lender
requesting a Note;

(iii)               such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

(iv)              copies of each Loan Party’s Organization Documents and such
other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(v)                favorable opinions, in each case addressed to the Agent and
each Lender, of Reitler Kailas & Roseblatt LLC and Dickstein Shapiro LLP,
counsel to the Loan Parties, as to such matters concerning the Loan Parties and
the Loan Documents as the Agent may reasonably request;

(vi)              a certificate signed by a Responsible Officer of the Lead
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B)

-81-

--------------------------------------------------------------------------------



that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect;

(vii)             a duly completed Compliance Certificate as of the last day of
the fiscal quarter of the Lead Borrower and its Subsidiaries most recently ended
prior to the Closing Date, signed by a Responsible Officer of the Lead Borrower;

(viii)           evidence that all insurance required to be maintained pursuant
to the Loan Documents and all endorsements in favor of the Agent required under
the Loan Documents have been obtained and are in effect;

(ix)              the Security Documents and certificates evidencing any stock
being pledged thereunder, together with undated stock powers executed in blank,
each duly executed by the applicable Loan Parties;

(x)                all other Loan Documents, each duly executed by the
applicable Loan Parties;

(xi)              (A) appraisals (based on net liquidation value), by Gordon
Brothers Group or such other third party appraiser reasonably acceptable to the
Agent, of all Inventory of the Borrowers, the results of which are satisfactory
to the Agent and (B) a written report regarding the results of a commercial
finance examination of the Loan Parties, which shall be satisfactory to the
Agent;

(xii)             results of searches or other evidence reasonably satisfactory
to the Agent (in each case dated as of a date reasonably satisfactory to the
Agent) indicating the absence of Liens on the assets of the Loan Parties, except
for Permitted Encumbrances and Liens for which termination statements and
releases, satisfactions and discharges of any mortgages, and releases or
subordination agreements satisfactory to the Agent are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Agent for the delivery of such termination statements and releases,
satisfactions and discharges have been made;

(xiii)           (A) all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the Agent
to be filed, registered or recorded to create or perfect the first priority
Liens intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) Credit Card Notifications and Blocked Account Agreements
required pursuant to Section 6.13 hereof, (C) control agreements with respect to
the Loan Parties’ securities and investment accounts, and (D) Collateral Access
Agreements as required by the Agent;

-82-

--------------------------------------------------------------------------------



(xiv)           the CIT Intercreditor Agreement, duly executed by the Lead
Borrower and CIT; and

(xv)            such other assurances, certificates, documents, consents or
opinions as the Agent reasonably may require.

(b)               After giving effect to (i) the first funding under the Loans,
(ii) any charges to the Loan Account made in connection with the establishment
of the credit facility contemplated hereby and (iii) all Letters of Credit to be
issued at, or immediately subsequent to, such establishment, Availability shall
be not less than $15,000,000.

(c)                The Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the month ended on July 31, 2011, and
executed by a Responsible Officer of the Lead Borrower.

(d)               The Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Loan Parties and that there has been no Material Adverse Effect since the
date of the Audited Financial Statements.

(e)                The Agent shall have received and be satisfied with (i) a
detailed forecast for the period commencing on the Closing Date and ending with
the end of the twelfth month thereafter, which shall include an Availability
model, Consolidated income statement, balance sheet, and statement of cash flow,
by month, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Agent.

(f)                 There shall not be pending any litigation, action, suit,
investigation or other proceeding pending or, to the knowledge of any Loan
Party, threatened, the result of which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(g)                There shall not have occurred any default of any Material
Contract of any Loan Party.

(h)                The consummation of the transactions contemplated hereby
shall not violate any applicable Law or any Organization Document.

(i)                  All fees and expenses required to be paid to the Agent or
the Arranger on or before the Closing Date shall have been paid in full, and all
fees and expenses required to be paid to the Lenders on or before the Closing
Date shall have been paid in full.

(j)                 The Borrowers shall have paid all fees, charges and
disbursements of counsel to the Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Agent).

-83-

--------------------------------------------------------------------------------



(k)               The Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

(l)                  The Closing Date shall have occurred on or before August
31, 2011. The Agent shall notify the Lead Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding on the Loan
Parties.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02          Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a)                The representations and warranties of each other Loan Party
contained in Article V or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, and (ii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01;

(b)               No Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof;

(c)                The Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof;

(d)               No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred; and

(e)                No Overadvance shall result from such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Agent to cease making Loans and issuing Letters of Credit, the Lenders will
fund their Applicable Percentage of

-84-

--------------------------------------------------------------------------------



all Loans and participate in all Swing Line Loans and Letters of Credit whenever
made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, agreed to by the Agent, provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

Article V
REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01          Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02          Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (d) violate any Law.

5.03          Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan

-85-

--------------------------------------------------------------------------------



Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof) or
(b) filings with the SEC pursuant to the Securities Laws or (c) such as have
been obtained or made and are in full force and effect.

5.04          Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05          Financial Statements; No Material Adverse Effect.

(a)                The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all Material Indebtedness and
other liabilities, direct or contingent, of the Lead Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, that are so required to be shown under GAAP.

(b)               The unaudited Consolidated balance sheet of the Lead Borrower
and its Subsidiaries dated March 31, 2011, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Lead Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all Material Indebtedness and other liabilities, direct
or contingent, of the Loan Parties and their Consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness.

(c)                Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

(d)               To the best knowledge of the Lead Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, (i) in any financial information delivered
or to be delivered to the Agent or the Lenders, (ii) of the Borrowing Base,
(iii) of covenant compliance calculations provided hereunder or (iv) of the
assets, liabilities, financial condition or results of operations of the Lead
Borrower and its Subsidiaries on a Consolidated basis.

-86-

--------------------------------------------------------------------------------



(e)                The Consolidated pro forma balance sheet of the Lead Borrower
and its Subsidiaries as at June 30, 2011, and the related Consolidated pro forma
statements of income and cash flows of the Lead Borrower and its Subsidiaries
for the six (6) months then ended, certified by the chief financial officer or
Group Vice President of Finance of the Lead Borrower, copies of which have been
furnished to each Lender, fairly present the Consolidated pro forma financial
condition of the Lead Borrower and its Subsidiaries as at such date and the
Consolidated pro forma results of operations of the Lead Borrower and its
Subsidiaries for the period ended on such date, all in accordance with GAAP.

(f)                 The Consolidated forecasted balance sheet and statements of
income and cash flows of the Lead Borrower and its Subsidiaries delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

5.06          Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and since the
Closing Date, there has been no adverse change in the status, or financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.

5.07          No Default. No Loan Party or any Subsidiary is in Material Default
under or with respect to any Material Contract or in default under or with
respect to any Material Indebtedness. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08          Ownership of Property; Liens.

(a)                Each of the Loan Parties and each Subsidiary thereof has good
record and marketable title in fee simple to or valid leasehold interests in,
all Real Estate necessary or used in the ordinary conduct of its business. Each
of the Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.

(b)               Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties
and each of their Subsidiaries, together with a list of the holders of any
mortgage or other Lien thereon as of the Closing Date. Each Loan Party and each
of its Subsidiaries has good, marketable and insurable fee simple title to the
Real Estate owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the
address (including street address, county and state) of all Leases of the Loan
Parties, together with a list of the lessor and

-87-

--------------------------------------------------------------------------------



its contact information with respect to each such Lease as of the Closing Date.
Each of such Leases is in full force and effect and the Loan Parties are not in
default of the terms thereof.

(c)                Schedule 7.01 sets forth a complete and accurate list of all
Liens on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the Closing Date the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Permitted Encumbrances.

(d)               Schedule 7.02 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.

(e)                Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the Closing
Date, showing as of the Closing Date the amount, obligor or issuer and maturity
thereof.

5.09          Environmental Compliance. Except as specifically disclosed in
Schedule 5.09, no Loan Party or any Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10          Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiaries operate. Each insurance policy is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

5.11          Taxes. The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, have a Material Adverse Effect. No Loan
Party or any Subsidiary thereof is a party to any tax sharing agreement.

5.12          ERISA Compliance.

-88-

--------------------------------------------------------------------------------



(a)                Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.

(b)               There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)                (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

5.13          Subsidiaries; Equity Interests. The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens except for those created under the Security Documents. Except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary. The Loan Parties have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and are
owned in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except for those created under the Security Documents. The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.

5.14          Margin Regulations; Investment Company Act.

-89-

--------------------------------------------------------------------------------



(a)                No Loan Party is engaged or will be engaged, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Credit Extensions shall be used directly or indirectly for
the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.

(b)               None of the Loan Parties, any Person Controlling any Loan
Party, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15          Disclosure. Each Loan Party has disclosed to the Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16          Compliance with Laws. Each of the Loan Parties and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17          Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Lead Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

-90-

--------------------------------------------------------------------------------



5.18          Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement, management agreement or employment agreement (other than
employment agreements which are not required to be filed with the SEC pursuant
to the Securities Laws). There are no representation proceedings pending or, to
any Loan Party’s knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

5.19          Security Documents.

(a)                The Security Agreement creates in favor of the Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in Schedule II of the Security Agreement. Upon
such filings and/or the obtaining of “control,” (as defined in the UCC) the
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement or
analogous document (including without limitation the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person.

(b)               When the Security Agreement (or a short form thereof) is filed
in the United States Patent and Trademark Office and the United States Copyright
Office and when financing statements, releases and other filings in appropriate
form are filed in the offices specified in Schedule II of the Security
Agreement, the Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties in the

-91-

--------------------------------------------------------------------------------



Intellectual Property of the Loan Parties in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date).

5.20          Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension, the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.21          Deposit Accounts; Credit Card Arrangements.

(a)                A list of all DDAs maintained by the Loan Parties as of the
Closing Date, which includes, with respect to each DDA (i) the name and address
of the depository; (ii) the account number(s) maintained with such depository;
(iii) a contact person at such depository, and (iv) the identification of each
Blocked Account Bank.

(b)               Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

5.22          Brokers. No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents, and
no Loan Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

5.23          Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

5.24          Material Contracts. Schedule 5.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing Date.
The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Agent on or before the Closing Date. The Loan Parties
have not received any notice of the intention of any other party thereto to
terminate any Material Contract.

5.25          Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

-92-

--------------------------------------------------------------------------------



Article VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01          Financial Statements. Deliver to the Agent, in form and detail
satisfactory to the Agent:

(a)                as soon as available, but in any event within one hundred and
twenty (120) days after the end of each Fiscal Year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Year, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (i) a report and unqualified opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) an opinion of such Registered Public Accounting
Firm independently assessing Loan Parties’ internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that
contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses as to which the Required Lenders
do not object;

(b)               as soon as available, but in any event within forty-five (45)
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Lead Borrower, at the election of the Agent, (and within thirty (30)
days after the end of each of the Fiscal Months of each Fiscal Year of the Lead
Borrower during an Accelerated Financial Reporting Period), a Consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Quarter (or Fiscal Month during an Accelerated Financial Reporting
Period), and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter (or Fiscal Month
during an Accelerated Financial Reporting Period), and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(c) hereof, (B) the corresponding Fiscal
Quarter (or Fiscal Month during an Accelerated Financial Reporting Period), of
the previous Fiscal Year and (C) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

-93-

--------------------------------------------------------------------------------



(c)                as soon as available, but in any event at least thirty (30)
days before the end of each Fiscal Year of the Lead Borrower, forecasts prepared
by management of the Lead Borrower, in form satisfactory to the Agent, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

6.02          Certificates; Other Information. Deliver to the Agent and each
Lender, in form and detail satisfactory to the Agent:

(a)                concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its Registered Public
Accounting Firm certifying such financial statements and stating that in making
the examination necessary for their certification of such financial statements,
such Registered Public Accounting Firm has not obtained any knowledge of the
existence of any Default or Event of Default under the financial covenants set
forth herein or, if any such Default or Event of Default shall exist, stating
the nature and status of such event;

(b)               concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, and in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Lead Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP and (ii) a copy of
management’s discussion and analysis with respect to such financial statements;

(c)                on the twentieth (20th) day of each Fiscal Quarter (or, if
such day is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Quarter
(provided that the Appraised Value percentage applied to the Eligible Inventory
set forth in each Borrowing Base Certificate shall be the percentage set forth
in the most recent appraisal obtained by the Agent pursuant to Section 6.10
hereof), each Borrowing Base Certificate to be certified as complete and correct
by a Responsible Officer of the Lead Borrower; provided, that (a) during an
Accelerated Borrowing Base Delivery Period (Monthly), at the election of the
Agent, such Borrowing Base Certificate shall be delivered on the twentieth
(20th) day of each Fiscal Month (or, if such day is not a Business Day, on the
next succeeding Business Day) and shall show the Borrowing Base as of the close
of business as of the last day of the immediately preceding Fiscal Month, and
(b) during an Accelerated Borrowing Base Delivery Period (Weekly), at the
election of the Agent, such Borrowing Base Certificate shall be delivered on
Wednesday of each week (or, if such Wednesday is not a Business Day, on the next
succeeding Business Day) and shall show the Borrowing Base as of the close of
business on the immediately preceding Saturday;

(d)               promptly and in any event within three (3) Business Days after
receipt thereof by any Loan Party, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the

-94-

--------------------------------------------------------------------------------



accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them, including, without limitation, specifying any Internal Control Event;

(e)                promptly and in any event within three (3) Business Days
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the Loan
Parties, and copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Agent pursuant hereto;

(f)                 The financial and collateral reports described on Schedule
6.02 hereto, at the times set forth in such Schedule;

(g)                as soon as available, but in any event within thirty (30)
days after the end of each Fiscal Year of the Loan Parties, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Agent, or any Lender through the Agent, may reasonably specify;

(h)                promptly and in any event within three (3) Business Days
after the Agent’s request therefor, copies of all Material Contracts and
documents evidencing Material Indebtedness;

(i)                  promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;

(j)                 on the twentieth (20th) day of each Fiscal Month (or, if
such day is not a Business Day, on the next succeeding Business Day), and,
during an Accelerated Borrowing Base Delivery Period (Weekly), concurrently with
the delivery of a Borrowing Base Certificate pursuant to Section 6.02(c) a
report in reasonable detail of the Accounts to sold and assigned to CIT pursuant
to the CIT Receivables Management Agreement during the immediately preceding
Fiscal Month and the date of any such sale and assignment; and

(k)               promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b), or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead

-95-

--------------------------------------------------------------------------------



Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (i) the Lead Borrower shall deliver paper copies of
such documents to the Agent or any Lender that requests the Lead Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender and (ii) the Lead Borrower shall
notify the Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by Section
6.02(b) to the Agent. The Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03          Notices. Promptly notify the Agent:

(a)                of the occurrence of any Default or Event of Default;

(b)               of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(c)                of any Material Default under a Material Contract or any
breach or non-performance of, or any default under or with respect to Material
Indebtedness of any Loan Party or any Subsidiary thereof;

-96-

--------------------------------------------------------------------------------



(d)               of any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority or the commencement of, or any material development in, any litigation
or proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

(e)                of the occurrence of any ERISA Event;

(f)                 of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

(g)                of any change in any Loan Party’s senior executive officers;

(h)                of the discharge by any Loan Party of its present Registered
Public Accounting Firm or any withdrawal or resignation by such Registered
Public Accounting Firm;

(i)                  of any collective bargaining agreement or other labor
contract to which a Loan Party becomes a party, or the application for the
certification of a collective bargaining agent;

(j)                 of the filing of any Lien for unpaid Taxes against any Loan
Party;

(k)               of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any interest in a material portion of the Collateral under power
of eminent domain or by condemnation or similar proceeding or if any material
portion of the Collateral is damaged or destroyed;

(l)                  of any transaction of the nature contained in ARTICLE VII
hereof;

(m)              of any written notices or demands delivered or received by any
Loan Party (or on its behalf) in connection with CIT Receivables Management
Agreement; and

(n)                of any failure by any Loan Party to pay rent at (A) either
(i) any distribution centers or warehouses; or (ii) ten percent (10%) or more of
such Loan Party’s locations or (B) any of such Loan Party’s locations if such
failure continues for more than ten (10) days following the day on which such
rent first came due and such failure would be reasonably likely to result in a
Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04          Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and

-97-

--------------------------------------------------------------------------------



(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, (d)
no Lien has been filed with respect thereto and (e) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. Nothing contained herein shall be deemed to limit the rights of
the Agent with respect to determining Reserves pursuant to this Agreement.

6.05          Preservation of Existence, Etc. Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

6.06          Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.07          Maintenance of Insurance.

(a)                Maintain with financially sound and reputable insurance
companies reasonably acceptable to the Agent not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.

(b)               Cause fire and extended coverage policies maintained with
respect to any Collateral to be endorsed or otherwise amended to include (i) a
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Agent, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Agent, (ii) a provision to the effect
that none of the Loan Parties, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Agent may reasonably require
from time to time to protect the interests of the Credit Parties.

(c)                Cause commercial general liability policies to be endorsed to
name the Agent as an additional insured.

-98-

--------------------------------------------------------------------------------



(d)               Cause business interruption policies to name the Agent as a
loss payee and to be endorsed or amended to include (i) a provision that, from
and after the Closing Date, the insurer shall pay all proceeds otherwise payable
to the Loan Parties under the policies directly to the Agent, (ii) a provision
to the effect that none of the Loan Parties, the Agent, the Agent or any other
party shall be a co-insurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

(e)                Cause each such policy referred to in this Section 6.07 to
also provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than ten (10) days’ prior
written notice thereof by the insurer to the Agent (giving the Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Agent.

(f)                 Deliver to the Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Agent, including an insurance binder) together with evidence
satisfactory to the Agent of payment of the premium therefor.

(g)                Maintain for themselves and their Subsidiaries, a Directors
and Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and will upon request by the
Agent furnish the Agent certificates evidencing renewal of each such policy.

(h)                Permit any representatives that are designated by the Agent
to inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby.

(i)                  None of the Credit Parties, or their agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 6.07. Each Loan Party shall look
solely to its insurance companies or any other parties other than the Credit
Parties for the recovery of such loss or damage and such insurance companies
shall have no rights of subrogation against any Credit Party or its agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

6.08          Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and

-99-

--------------------------------------------------------------------------------



with respect to which adequate reserves have been set aside and maintained by
the Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

6.09          Books and Records; Accountants.

(a)                Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Loan Parties or such Subsidiary, as the case may be; and (ii) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(b)               At all times retain a Registered Public Accounting Firm which
is reasonably satisfactory to the Agent and instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Agent.

6.10          Inspection Rights.

(a)                After the occurrence and during the continuance of a Cash
Dominion Event, permit representatives and independent contractors of the Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, and permit the Agent or professionals
(including investment bankers, consultants, accountants, and lawyers) retained
by the Agent to conduct evaluations of the Loan Parties’ business plan,
forecasts and cash flows, all at the expense of the Loan Parties (up to an
amount not to exceed $30,000 in any calendar year) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Lead Borrower; provided, however, that when a
Default or Event of Default exists the Agent (or any of its representatives or
independent contractors) may do any of the foregoing at any time during normal
business hours and without advance notice; provided, further, that when a
Specified Event of Default exists the Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the sole expense of the
Loan Parties without regard to any limitations on expenses set forth in this
Section 6.10(a).

(b)               Upon the request of the Agent after reasonable prior notice,
permit the Agent or professionals (including investment bankers, consultants,
accountants, and lawyers) retained by the Agent to conduct commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Lead Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves.
During any Fiscal Year in which any Loans are outstanding or the L/C Obligations
exceed $10,000,000 at any time, the Loan Parties shall pay the fees and expenses
of the Agent and such

-100-

--------------------------------------------------------------------------------



professionals with respect to one (1) such commercial finance examination
undertaken by the Agent during such Fiscal Year; provided, that the Agent may,
in its discretion, undertake two (2) commercial finance examinations at the Loan
Parties’ expense in any Fiscal Year in which Availability is less than
$20,000,000 at any time. Notwithstanding the foregoing, the Agent may cause
additional commercial finance examinations to be undertaken (i) as the Agent in
its discretion deems necessary or appropriate, at its own expense, and (ii) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

(c)                Upon the request of the Agent after reasonable prior notice,
permit the Agent or professionals (including appraisers) retained by the Agent
to conduct appraisals of the Collateral, including, without limitation, the
assets included in the Borrowing Base. During any Fiscal Year in which any Loans
are outstanding or the L/C Obligations exceed $10,000,000 at any time, the Loan
Parties shall pay the fees and expenses of the Agent and such professionals with
respect to one (1) such appraisal undertaken by the Agent during such Fiscal
Year; provided, that the Agent may, in its discretion, undertake two (2)
inventory appraisals at the Loan Parties’ expense in any Fiscal Year in which
Availability is less than $20,000,000 at any time. Notwithstanding the
foregoing, the Agent may cause additional appraisals to be undertaken (i) as it
in its discretion deems necessary or appropriate, at its own expense, and (ii)
if required by Law or if a Default or Event of Default shall have occurred and
be continuing, at the expense of the Loan Parties.

6.11          Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Borrowers, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, (c) to pay fees
and transaction expenses associated with the closing of this credit facility,
and (d) for general corporate purposes of the Loan Parties, in each case to the
extent expressly permitted under applicable Law and the Loan Documents.

6.12          Additional Loan Parties. Notify the Agent at the time that any
Person becomes a Subsidiary and, in each case promptly thereafter (and in any
event within fifteen (15) days), cause any such Person (a) which is not an
Affected Foreign Subsidiary, to (i) become a Loan Party by executing and
delivering to the Agent a Joinder to this Agreement or a Joinder to the Facility
Guaranty or such other documents as the Agent shall deem appropriate for such
purpose, (ii) grant a Lien to the Agent on such Person’s assets (other than
Excluded Assets) of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in this
clause (a)), and (b) if any Equity Interests or Indebtedness of such Person are
owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is an Affected Foreign Subsidiary, the Equity Interests of such Subsidiary to be
pledged may be limited to 66% of the outstanding voting Equity Interests of such
Subsidiary and 100% of the non-voting Equity Interests of such Subsidiary and
such time period may be extended based on local law or practice), in each case
in form, content and scope reasonably satisfactory to the Agent. In no event
shall compliance with this Section 6.12 waive or be deemed a waiver or Consent
to any transaction giving rise to the need to comply with this

-101-

--------------------------------------------------------------------------------



Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

6.13          Cash Management.

(a)                On or prior to the Closing Date:

(i)                  deliver to the Agent copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
G which have been executed on behalf of such Loan Party and delivered to such
Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b); and

(ii)                enter into a Blocked Account Agreement satisfactory in form
and substance to the Agent with each Blocked Account Bank (collectively, the
“Blocked Accounts”).

(b)               At the request of the Agent, the Loan Parties shall deliver to
the Agent copies of notifications (each, a “DDA Notification”) substantially in
the form attached hereto as Exhibit H which have been executed on behalf of such
Loan Party and delivered to each depository institution listed.

(c)                The Loan Parties shall ACH or wire transfer to a Blocked
Account (i) (A) no less frequently than weekly, at any time any Loans are
outstanding or the L/C Obligations exceed $10,000,000, all amounts on deposit in
each DDA (net of any minimum balance, not to exceed $10,000, as may be required
to be kept in the subject DDA by the depository institution at which such DDA is
maintained) and (B) whether or not there are then any outstanding Obligations,
no less frequently than daily, all amounts on deposit in any DDA (net of any
minimum balance, not to exceed $10,000, as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained) in
the event that the amount on deposit in such DDA exceeds $50,000, and (ii) no
less frequently than daily, all payments due from credit card processors;
provided that, notwithstanding the foregoing, (x) solely for the period
commencing on Closing Date and ending on December 31, 2011, the Loan Parties
shall be permitted to maintain on deposit an amount not to exceed $500,000 in
that certain DDA (account number ending 3497) of the Lead Borrower maintained
with PNC Bank, National Association, and (y) the Loan Parties shall be permitted
to maintain on deposit an amount not to exceed $2,000,000 in that certain DDA
(account number ending 0488) of the Lead Borrower maintained with Bank of
America, N.A. so long as, within thirty (30) days after the Closing Date, the
Loan Parties shall have delivered an agreement, in form and substance
satisfactory to the Agent, establishing control (as defined in the UCC) of such
DDA by the Agent and whereby Bank of America, N.A. agrees, upon the occurrence
and during the continuance of an Event of Default, to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

(d)               Each Blocked Account Agreement shall require upon notice from
Agent, which notice shall be delivered only after the occurrence and during the
continuance of a Cash

-102-

--------------------------------------------------------------------------------



Dominion Event, the ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Obligations) to the concentration
account maintained by the Agent at Wells Fargo (the “Concentration Account”),
all cash receipts and collections received by each Loan Party from all sources,
including, without limitation, the following:

(i)                  all available cash receipts from the sale of Inventory and
other assets (whether or not constituting Collateral);

(ii)                all proceeds of collections of Accounts;

(iii)               all Net Proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any Disposition
or other transaction or event, including, without limitation, any Prepayment
Event;

(iv)              the then contents of each DDA (net of any minimum balance, not
to exceed $10,000, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained);

(v)                the then entire ledger balance of each Blocked Account (net
of any minimum balance, not to exceed $10,000, as may be required to be kept in
the subject Blocked Account by the Blocked Account Bank); and

(vi)              the proceeds of all credit card charges.

(e)                The Concentration Account shall at all times be under the
sole dominion and control of the Agent. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and (iii)
the funds on deposit in the Concentration Account shall be applied (A) first, to
the prepayment of the Loans, (B) secondly, if an Event of Default has occurred
and is continuing, to the Cash Collateralization of the L/C Obligations and (C)
thirdly, as provided in Section 8.03. In the event that, notwithstanding the
provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such cash receipts or collections, such receipts and
collections shall be held in trust by such Loan Party for the Agent, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Agent.

(f)                 Upon the request of the Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Agent not less often
than monthly, accurately setting forth all amounts deposited in each Blocked
Account to ensure the proper transfer of funds as set forth above.

6.14          Information Regarding the Collateral.

(a)                Furnish to the Agent at least thirty (30) days prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief

-103-

--------------------------------------------------------------------------------



executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (iii) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (iv) any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number assigned to it by its state of organization. The Loan Parties agree not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Agent to continue at all times following such change to have a valid, legal
and perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

(b)               From time to time as may be reasonably requested by the Agent
(which request, subject to the proviso below, shall only be made by the Agent
one (1) time in each calendar year), the Lead Borrower shall within fifteen (15)
days of such request supplement each Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter arising after
the Closing Date that, if existing or occurring on the Closing Date, would have
been required to be set forth or described in such Schedule or as an exception
to such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein); provided, that the Agent
may request that the Lead Borrower provide such additional supplements as the
Agent may deem necessary or appropriate if a Cash Dominion Event shall have
occurred and be continuing. Notwithstanding the foregoing, no supplement or
revision to any Schedule or representation shall be deemed the Credit Parties’
consent to the matters reflected in such updated Schedules or revised
representations nor permit the Loan Parties to undertake any actions otherwise
prohibited hereunder or fail to undertake any action required hereunder from the
restrictions and requirements in existence prior to the delivery of such updated
Schedules or such revision of a representation; nor shall any such supplement or
revision to any Schedule or representation be deemed the Credit Parties’ waiver
of any Default or Event of Default resulting from the matters disclosed therein.

6.15          Physical Inventories.

(a)                Cause not less than one (1) physical inventories to be
undertaken at each Store, at the expense of the Loan Parties, in each twelve
(12) month period/Fiscal Year and periodic cycle counts at all other locations,
in each case consistent with past practices and following such methodology as is
consistent with the methodology used in the immediately preceding inventory or
as otherwise may be satisfactory to the Agent. The Agent, at the expense of the
Loan Parties, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Loan Party. The Lead Borrower,
within thirty (30) days following the completion of such inventory, shall
provide the Agent with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

-104-

--------------------------------------------------------------------------------



(b)               Permit the Agent, in its discretion, if any Default or Event
of Default exists, to cause additional such inventories to be taken as the Agent
determines (each, at the expense of the Loan Parties).

6.16          Environmental Laws. Conduct its operations and keep and maintain
its Real Estate in material compliance with all Environmental Laws; (b) obtain
and renew all environmental permits necessary for its operations and properties;
and (c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.

6.17          Further Assurances.

(a)                Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence satisfactory to the Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b)               If any material assets are acquired by any Loan Party after
the Closing Date (other than assets constituting Collateral under the Security
Documents that become subject to the perfected first-priority Lien under the
Security Documents upon acquisition thereof), notify the Agent thereof, and the
Loan Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by any Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 6.17, all at the expense of the Loan
Parties. In no event shall compliance with this Section 6.17(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.17(b) if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute Consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.

(c)                Upon the request of the Agent, cause each of its customs
brokers, freight forwarders, consolidators and/or carriers to deliver an
agreement (including, without limitation, a Customs Broker/Carrier Agreement) to
the Agent covering such matters and in such form as the Agent may reasonably
require.

-105-

--------------------------------------------------------------------------------



(d)               Upon the request of the Agent, cause any of its landlords to
deliver a Collateral Access Agreement to the Agent in such form as the Agent may
reasonably require.

6.18          Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, and keep such Leases in full force and effect, (b) except in connection
with Store closings permitted under clause (b) of the definition of Permitted
Disposition, not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled, (c) notify the Agent of any
default by any party with respect to such Leases and cooperate with the Agent in
all respects to cure any such default, and (d) cause each of its Subsidiaries to
do the foregoing.

6.19          Material Contracts. Except as otherwise agreed by the Agent, or
(with respect to clauses (a), (b) and (c) below only) as otherwise determined by
such Loan Party in the exercise of its reasonable business judgment (unless such
determination could reasonably be expected to result in a Material Adverse
Effect), (a) perform and observe all of the material terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect, (c) enforce each such Material
Contract in accordance with its terms, (d) after the occurrence and during the
continuance of an Specified Event of Default, take all such action to such end
as may be from time to time requested by the Agent, (e) upon request of the
Agent after the occurrence and during the continuance of an Specified Event of
Default, make to each other party to each such Material Contract such demands
and requests for information and reports or for action as any Loan Party or any
of its Subsidiaries is entitled to make under such Material Contract, and (f)
cause each of its Subsidiaries to do the foregoing.

6.20          Credit Card Processors.  The Lead Borrower will, and will cause
its Subsidiaries to (a) comply in all material respects with all obligations of
such Person under each credit card processing agreement to which such Person is
a party, (b) maintain each credit card processing agreement set forth on
Schedule 5.21(b) and each credit card processing agreement entered into after
the Effective Date in full force and effect (except to the extent such Person
elects to terminate the same and so notifies the Agent) and take or cause to be
taken all actions necessary to maintain, preserve and protect the rights and
interests of the Agent in all material respects with respect to all such
agreements, and (c) promptly notify the Agent of the entry by such Person into
any credit card processing agreement with any Credit Card Processor or Credit
Card Issuer after the Effective Date and obtain a Credit Card Agreement with
respect to each such Credit Card Processor or Credit Card Issuer
contemporaneously with the entry by such Person into such credit processing
agreement.

Article VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

-106-

--------------------------------------------------------------------------------



7.01          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

7.02          Investments. Make any Investments, except Permitted Investments.

7.03          Indebtedness; Disqualified Stock. (a) Create, incur, assume,
guarantee, suffer to exist or otherwise become or remain liable with respect to,
any Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock,
or (c) issue and sell any other Equity Interests unless (i) such Equity
Interests shall be issued solely by the Lead Borrower and not by a Subsidiary of
a Loan Party, and (ii) such Equity Interests shall not be subject to redemption
other than redemption at the option of the Loan Party issuing such Equity
Interests and in accordance with the limitations contained in this Agreement.
Without limiting the foregoing, no Loan Party shall obtain any advance payments
from CIT in respect of Accounts to be sold or assigned by the Borrowers to CIT
pursuant to the CIT Receivables Management Agreement, or any loans or other
advances or other financial accommodations from CIT, and the only Indebtedness
of any Loan Party to CIT, contingent or otherwise, shall consist of the
commissions and other fees and charges of CIT incurred in the ordinary course of
business pursuant to the terms of the CIT Receivables Management Agreement,

7.04          Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, (or agree to do any of the foregoing), except that, so
long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

(a)                any Subsidiary which is not a Loan Party may merge with (i) a
Loan Party, provided that the Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person;

(b)               any Immaterial Subsidiary may liquidate or dissolve, provided
that (i) the Lead Borrower provides prior written notice of such dissolution or
liquidation to the Agent and (ii) any assets of such Immaterial Subsidiary are
transferred or conveyed to a Loan Party.

(c)                any Subsidiary which is a Loan Party may merge into any
Subsidiary which is a Loan Party or into the Lead Borrower, provided that in any
merger involving the Lead Borrower, the Lead Borrower shall be the continuing or
surviving Person;

(d)               in connection with a Permitted Acquisition, any Subsidiary of
a Loan Party may merge with or into or consolidate with any other Person or
permit any other Person to

-107-

--------------------------------------------------------------------------------



merge with or into or consolidate with it; provided, that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of a Loan Party and
such Person shall become a Loan Party in accordance with the provisions of
Section 6.12 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person; and

(e)                any Affected Foreign Subsidiary that is not a Loan Party may
merge into any Affected Foreign Subsidiary that is not a Loan Party.

7.05          Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.

7.06          Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

(a)                each Subsidiary of a Loan Party may make Restricted Payments
to any Loan Party, and each Loan Party may make Restricted Payments to the Lead
Borrower;

(b)               the Loan Parties and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

(c)                if the Payment Conditions are satisfied, the Loan Parties and
each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it; and

(d)               if the Payments Conditions are satisfied, the Lead Borrower
may declare or pay cash dividends to its stockholders.

7.07          Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, except (a) as long as no Default or Event of Default then exists,
regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (b) voluntary prepayments, repurchases,
redemptions or defeasances of Permitted Indebtedness as long as the Payment
Conditions are satisfied, and (c) Permitted Refinancings of any such
Indebtedness.

7.08          Change in Nature of Business. Engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.

7.09          Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) transactions described on
Schedule 7.09 hereto, (c) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (d)

-108-

--------------------------------------------------------------------------------



the issuance of Equity Interests in the Lead Borrower to any officer, director,
employee or consultant of the Lead Borrower or any of its Subsidiaries, (e) the
payment of reasonable fees and out-of-pocket costs to directors, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Lead Borrower or any
of its Subsidiaries, and (f) any issuances of securities of the Lead Borrower
(other than Disqualified Stock and other Equity Interests not permitted
hereunder) or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans (in each case in respect of Equity Interests in the Lead
Borrower) of the Lead Borrower or any of its Subsidiaries.

7.10          Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.11          Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

7.12          Amendment of Material Documents. Amend, modify, alter or waive any
of a Loan Party’s rights under (a) its Organization Documents in a manner
adverse to the Credit Parties, or (b) any Material Contract, any Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder) or the CIT Receivables Management Agreement, in each case
to the extent that such amendment, modification or waiver would result in a
Default or Event of Default under any of the Loan Documents, would be materially
adverse to the Credit Parties or otherwise would be reasonably likely to have a
Material Adverse Effect.

7.13          Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.

7.14          Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts unless the Loan Parties shall have delivered to the Agent appropriate
DDA Notifications (to the extent requested by Agent pursuant to the provisions
of Section 6.13(b) hereof) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Agent. No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 and 6.21 hereof.

-109-

--------------------------------------------------------------------------------



7.15          Financial Covenant. Permit Availability at any time to be less
than the greater of: (a) ten percent (10%) of the Loan Cap and (b) $4,500,000.

Article VIII
EVENTS OF DEFAULT AND REMEDIES

8.01          Events of Default. Any of the following shall constitute an Event
of Default:

(a)                Non-Payment. The Borrowers or any other Loan Party fails to
pay (i) any amount of principal of any Loan or any L/C Obligation, or deposit
any funds as Cash Collateral in respect of L/C Obligations, in each case when
and as required to be paid herein, or (ii) within three (3) Business Days of
when required to be paid herein, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b)               Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02(a)
through (c), 6.02(f), 6.02(g), 6.02(i), 6.02(j), 6.03, 6.05, 6.07, 6.10, 6.11,
6.12, 6.13 or 6.14 or Article VII; (ii) any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.02(d),
6.02(e), 6.02(h) or 6.02(k) and such failure continues for fifteen (15) days; or

(c)                Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

(d)               Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or

(e)                Cross-Default. (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of

-110-

--------------------------------------------------------------------------------



default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $5,000,000; or

(f)                 Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries (other than one (1) Immaterial Subsidiary) institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for sixty (60) calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding; or

(g)                Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary (other than one (1) Immaterial Subsidiary) thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person; or

(h)                Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$5,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i)                  ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000 or which would reasonably likely result in a Material Adverse Effect,
or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000 or which would reasonably
likely result in a Material Adverse Effect; or

-111-

--------------------------------------------------------------------------------



(j)                 Invalidity of Loan Documents. (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

(k)               Change of Control. There occurs any Change of Control; or

(l)                  Material Adverse Effect. Any event or circumstance which
could reasonably be expected to result in a Material Adverse Effect shall have
occurred; or

(m)              Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of its
business in the ordinary course, liquidate all or a material portion of its
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or

(n)                Loss of Collateral. There occurs any uninsured loss to any
material portion of the Collateral; or

(o)               Breach of Contractual Obligation. Any Loan Party or any
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

(p)               Indictment. The indictment or institution of any legal process
or proceeding against, any Loan Party or any Subsidiary thereof, under any
federal, state, municipal, and other criminal statute, rule, regulation, order,
or other requirement having the force of law for a felony; or

(q)               Guaranty. The termination or attempted termination or
revocation of any Facility Guaranty except as expressly permitted hereunder or
under any other Loan Document.

8.02          Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

-112-

--------------------------------------------------------------------------------



(a)                declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other Obligations to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;

(c)                require that the Loan Parties Cash Collateralize the L/C
Obligations; and

(d)               whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03          Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer

-113-

--------------------------------------------------------------------------------



and amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(g), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all

-114-

--------------------------------------------------------------------------------



Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

Article IX
THE AGENT

9.01          Appointment and Authority. Each of the Lenders and the Swing Line
Lender hereby irrevocably appoints Wells Fargo to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof (including, without limitation, acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations), together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the L/C Issuer, and no Loan Party
or any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions.

9.02          Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though they were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
hereunder and without any duty to account therefor to the Lenders.

9.03          Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law; and

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be

-115-

--------------------------------------------------------------------------------



necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04          Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent
may presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received written notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05          Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may

-116-

--------------------------------------------------------------------------------



perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Agent.

9.06          Resignation of Agent. The Agent may at any time give written
notice of its resignation to the Lenders and the Lead Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the L/C
Issuer, appoint a successor Agent meeting the qualifications set forth above;
provided, that if the Agent shall notify the Lead Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder.

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

-117-

--------------------------------------------------------------------------------



9.07          Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agent shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agent.

9.08          No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity as the Agent, a Lender or the L/C
Issuer hereunder.

9.09          Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer, the Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Agent, such Credit Parties and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer the
Agent and such Credit Parties under Sections 2.03(i), 2.03(j) and, as
applicable, 2.09 and 10.04) allowed in such judicial proceeding; and

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization,

-118-

--------------------------------------------------------------------------------



arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize the Agent to vote in respect of
the claim of any Lender or the L/C Issuer in any such proceeding.

9.10          Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,

(a)                to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration,
termination or Cash Collateralization of all Letters of Credit, (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) if approved, authorized or ratified
in writing by the Applicable Lenders in accordance with Section 10.01;

(b)               to subordinate any Lien on any property granted to or held by
the Agent under any Loan Document to the holder of any Lien on such property
that is permitted by clause (h) of the definition of Permitted Encumbrances; and

(c)                to release any Guarantor from its obligations under the
Facility Guaranty and the other Loan Documents to which it is a party if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and the other Loan Documents to which it
is a party pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Agent will, at the Loan Parties’ expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and the other Loan Documents to which it is a party, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

9.11          Notice of Transfer. The Agent may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

9.12          Reports and Financial Statements. By signing this Agreement, each
Lender:

(a)                agrees to furnish the Agent at such frequency as the Agent
may reasonably request with a summary of all Other Liabilities due or to become
due to such Lender. In connection with any distributions to be made hereunder,
the Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

-119-

--------------------------------------------------------------------------------



(b)               is deemed to have requested that the Agent furnish such
Lender, promptly after they become available, copies of all Borrowing Base
Certificates and financial statements required to be delivered by the Lead
Borrower hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agent (collectively, the “Reports”);

(c)                expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d)               expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e)                agrees to keep all Reports confidential in accordance with
the provisions of Section 10.07 hereof; and

(f)                 without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

9.13          Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the Agent
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Law of the United States, can be perfected only by possession.
Should any Lender (other than the Agent) obtain possession of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.

9.14          Indemnification of Agent. Without limiting the obligations of the
Loan Parties hereunder, the Lenders hereby agree to indemnify the Agent, the L/C
Issuer and any Related Party, as the case may be, to the extent not reimbursed
by the Loan Parties, ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent, the L/C Issuer and their Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent, the L/C Issuer and their Related Parties in
connection therewith; provided, that no Lender shall be liable for any

-120-

--------------------------------------------------------------------------------



portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s,
the L/C Issuer’s and their Related Parties’ gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

9.15          Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

9.16          Defaulting or Deteriorating Lender.

(a)                If for any reason any Lender shall become a Defaulting Lender
or shall fail or refuse to abide by its obligations under this Agreement,
including without limitation its obligation to make available to Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swingline Loans and
such failure is not cured within one (1) Business Day after receipt from the
Agent of written notice thereof, then, in addition to the rights and remedies
that may be available to the other Credit Parties, the Loan Parties or any other
party at law or in equity, and not at limitation thereof, (i) such Defaulting
Lender’s right to participate in the administration of, or decision-making
rights related to, the Obligations, this Agreement or the other Loan Documents
shall be suspended during the pendency of such failure or refusal, and (ii) a
Defaulting Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-Defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations, and
(iii) at the option of the Agent, any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the Agent
as cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loan or existing or future participating interest in any Swing
Line Loan or Letter of Credit. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i), (ii)
and (iii) hereinabove shall be restored only upon the payment by the Defaulting
Lender of its Applicable Percentage of any Obligations, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the rate set forth in Section 2.13(c) hereof from the date when
originally due until the date upon which any such amounts are actually paid.

(b)               The non-Defaulting Lenders shall also have the right, but not
the obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the or Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.

-121-

--------------------------------------------------------------------------------



(c)                Each Defaulting Lender shall indemnify the Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Agent or by any non-Defaulting Lender, on account of a Defaulting Lender’s
failure to timely fund its Applicable Percentage of a Loan or to otherwise
perform its obligations under the Loan Documents.

9.17          Arrangers. Notwithstanding the provisions of this Agreement or any
of the other Loan Documents, no Person who is or becomes an Arranger shall have
any powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.

Article X
MISCELLANEOUS

10.01      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the Agent, and
each such waiver or Consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)                increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

(b)               as to any Lender, postpone any date fixed by this Agreement or
any other Loan Document for (i) any scheduled payment (including the Maturity
Date) or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written Consent
of such Lender entitled to such payment, or (ii) any scheduled or mandatory
reduction or termination of the Aggregate Commitments hereunder or under any
other Loan Document without the written Consent of such Lender;

(c)                as to any Lender, reduce the principal of, or the rate of
interest specified herein on, any Loan held by such Lender, or (subject to
clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d)               as to any Lender, change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written Consent of such Lender;

(e)                change any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

-122-

--------------------------------------------------------------------------------



 

(f)                 except as expressly permitted hereunder or under any other
Loan Document, release, or limit the liability of, any Loan Party without the
written Consent of each Lender;

(g)                except for Permitted Dispositions, release all or
substantially all of the Collateral from the Liens of the Security Documents
without the written Consent of each Lender;

(h)                except as provided in Section 2.15, increase the Aggregate
Commitments without the written Consent of each Lender;

(i)                  change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased without the written Consent of each
Lender, provided that the foregoing shall not limit the discretion of the Agent
to change, establish or eliminate any Reserves;

(j)                 modify the definition of Permitted Overadvance so as to
increase the amount thereof or, except as provided in such definition, the time
period for which a Permitted Overadvance may remain outstanding without the
written Consent of each Lender; and

(k)               except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents to any other Indebtedness or Lien, as the case
may be, without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no
Deteriorating Lender or Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or Consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in its capacity as a Lender, to the
extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each

-123-

--------------------------------------------------------------------------------



Lender and that has been approved by the Required Lenders, the Lead Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).

10.02      Notices; Effectiveness; Electronic Communications.

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)                  if to the Loan Parties, the Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)                if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(iii)               Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)               Electronic Communications. Notices and other communications to
the Loan Parties, the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be

-124-

--------------------------------------------------------------------------------



deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d)               Change of Address, Etc. Each of the Loan Parties, the Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e)                Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

-125-

--------------------------------------------------------------------------------



10.03      No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

10.04      Expenses; Indemnity; Damage Waiver.

(a)                Costs and Expenses. The Borrowers shall pay all Credit Party
Expenses.

(b)               Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agent (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
any bank advising or confirming a Letter of Credit or any other nominated person
with respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of a Borrower,
beneficiary, nominated person, transferee, assignee of Letter of Credit
proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,

-126-

--------------------------------------------------------------------------------



liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c)                Reimbursement by Lenders. Without limiting their obligations
under Section 9.14 hereof, to the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, each Lender severally agrees to pay to the Agents (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)                Payments. All amounts due under this Section shall be payable
on demand therefor.

(f)                 Survival. The agreements in this Section shall survive the
resignation of any Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05      Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other

-127-

--------------------------------------------------------------------------------



party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06      Successors and Assigns.

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Agent and each Lender and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of subsection Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that
any such assignment shall be subject to the following conditions:

(i)                  Minimum Amounts.

(A)              In the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

(B)              In any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000

-128-

--------------------------------------------------------------------------------



unless each of the Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii)                Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)               Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

(A)              the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

(B)              the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C)              the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D)              the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment.

(iv)              Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided, however, that the
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under

-129-

--------------------------------------------------------------------------------



this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)                Register. The Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

-130-

--------------------------------------------------------------------------------



In the event that a Lender sells participations to any Person, such Lender, as a
non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) a register on which it enters the name of all participants in the
Loans held by it (and the principal amount and stated interest thereon) and the
portion of such Loans that is subject to such participations (the “Participant
Register). A Loan (and the note, if any, evidencing the same) may be
participated in whole or in party only by registration of such participation of
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register

(e)                Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f)                 Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g)                Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)                Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Wells Fargo (or any other L/C Issuer) assigns all of its Commitment and
Loans pursuant to subsection (b) above, (i) upon thirty (30) days’ notice to the
Lead Borrower and the Lenders, Wells Fargo (or such other L/C Issuer, as
applicable) may resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder in accordance with the terms hereof; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Wells Fargo (or such other L/C Issuer, as
applicable) as L/C Issuer or Wells Fargo as Swing Line Lender, as the case may
be. If Wells Fargo (or such other L/C Issuer, as applicable) resigns as L/C
Issuer, it shall retain all the rights,

-131-

--------------------------------------------------------------------------------



powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit issued by it outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans pursuant to
Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
(or such other L/C Issuer, as applicable) to effectively assume the obligations
of Wells Fargo (or such other L/C Issuer, as applicable) with respect to such
Letters of Credit.

10.07      Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower, or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

-132-

--------------------------------------------------------------------------------



Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08      Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together,

-133-

--------------------------------------------------------------------------------



bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11      Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default or Event of Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding. Further, the provisions of Sections
3.01, 3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force
and effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations that may thereafter arise under Section 10.04.

10.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)                the Borrowers shall have paid to the Agent the assignment fee
specified in Section 10.06(b);

(b)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts

-134-

--------------------------------------------------------------------------------



payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)               such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14      Governing Law; Jurisdiction; Etc.

(a)                GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)               SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)                WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR

-135-

--------------------------------------------------------------------------------



RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)                ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES
THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their

-136-

--------------------------------------------------------------------------------



respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

10.17      USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

10.18      Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions,

-137-

--------------------------------------------------------------------------------



or be otherwise associated, with any such “blocked person” or in any manner
violative of any such order.

10.19      Time of the Essence. Time is of the essence of the Loan Documents.

10.20      Press Releases.

(a)                Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of the Agent or its Affiliates when
referring to this Agreement or the other Loan Documents without at least two (2)
Business Days’ prior notice to the Agent and without the prior written consent
of the Agent unless (and only to the extent that) such Credit Party or Affiliate
is required to do so under applicable Law and then, in any event, such Credit
Party or Affiliate will consult with the Agent before issuing such press release
or other public disclosure.

(b)               Each Loan Party consents to the publication by the Agent or
any Lender of advertising material, including any “tombstone” or comparable
advertising, on its website or in other marketing materials of Agent, relating
to the financing transactions contemplated by this Agreement using any Loan
Party’s name, product photographs, logo, trademark or other insignia. The Agent
or such Lender shall provide a draft reasonably in advance of any advertising
material to the Lead Borrower for review and comment prior to the publication
thereof. The Agent reserves the right to provide to industry trade organizations
and loan syndication and pricing reporting services information necessary and
customary for inclusion in league table measurements.

10.21      Additional Waivers.

(a)                The Obligations are the joint and several obligation of each
Loan Party. To the fullest extent permitted by Applicable Law, the obligations
of each Loan Party shall not be affected by (i) the failure of any Credit Party
to assert any claim or demand or to enforce or exercise any right or remedy
against any other Loan Party under the provisions of this Agreement, any other
Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Agent or any other Credit Party.

(b)               The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the

-138-

--------------------------------------------------------------------------------



Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Loan Party or that would otherwise operate as
a discharge of any Loan Party as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations after the
termination of the Commitments).

(c)                To the fullest extent permitted by applicable Law, each Loan
Party waives any defense based on or arising out of any defense of any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other Loan
Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d)               Each Borrower is obligated to repay the Obligations as joint
and several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or

-139-

--------------------------------------------------------------------------------



Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

10.22      No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.23      Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

[Signature Pages Follow.]

 

-140-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  BORROWERS :       KENNETH COLE PRODUCTIONS, INC.         By: /s/ David P.
Edelman   Name: David P. Edelman   Title: Chief Financial Officer         KENTH
PRODUCTIONS, LLC   By: /s/ David P. Edelman   Name: David P. Edelman   Title:
Treasurer         KENNETH PRODUCTIONS, LLC         By: /s/ David P. Edelman  
Name: David P. Edelman   Title: Treasurer         KENNETH COLE CONSUMER DIRECT,
LLC         By: /s/ David P. Edelman   Name: David P. Edelman   Title: Treasurer
        KENNETH COLE CARIBBEAN (USA), INC.         By: /s/ David P. Edelman  
Name: David P. Edelman   Title: Treasurer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------



  GUARANTORS :       LE TIGRE FINANCIAL, INC.         By: /s/ David P. Edelman  
Name: David P. Edelman   Title: Treasurer       LE TIGRE CONSUMER DIRECT, INC.  
      By: /s/ David P. Edelman   Name: David P. Edelman   Title: Treasurer      
  KENNETH COLE PRODUCTIONS (LIC), LLC         By: /s/ David P. Edelman   Name:
David P. Edelman   Title: Treasurer         KENNETH COLE INTERNATIONAL SERVICES,
LLC         By: /s/ David P. Edelman   Name: David P. Edelman   Title: Treasurer
        KENNETH COLE ASIA, INC.         By: /s/ David P. Edelman   Name: David
P. Edelman   Title: Treasurer


Signature Page to Credit Agreement

--------------------------------------------------------------------------------



 

        COLE TYSON, INC.         By: /s/ David P. Edelman   Name: David P.
Edelman   Title: Treasurer


Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------



 

        WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent         By: /s/ Cory Loftus   Name: Cory Loftus   Title:
Director


Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------



        WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Issuing Bank, as a Lender and Swing Line Lender         By: /s/
Cory Loftus   Name: Cory Loftus   Title: Director


Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------



        BANK OF AMERICA, N.A.,
as a Lender         By: /s/ Naomi Hasegawa   Name: Naomi Hasegawa   Title: Vice
President


Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------



        JPMORGAN CHASE BANK, N.A.,
as a Lender         By: /s/ Nisha Gupta   Name: Nisha Gupta   Title: Authorized
Signatory

 


Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------



Schedule 1.01

 

Borrowers

 

Kenneth Cole Productions, Inc.

 

Kenth Productions, LLC

 

Kenneth Productions, LLC

 

Kenneth Cole Consumer Direct, LLC

 

Kenneth Cole Caribbean (USA), Inc.

 

--------------------------------------------------------------------------------



Schedule 1.02

 

Guarantors

 

Le Tigre Financial, Inc.


Le Tigre Consumer Direct, Inc.


Kenneth Cole Productions (LIC), LLC

 

Kenneth Cole International Services, LLC


Kenneth Cole Asia, Inc.



Cole Tyson, Inc.

--------------------------------------------------------------------------------



Schedule 1.03 – Existing Letters of Credit

 

 

Commercial Letters of Credit – $7,885,503.72

 

Standby Letters of Credit - $174,355.92

--------------------------------------------------------------------------------



Schedule 2.01 – Commitments and Applicable Percentages

 

      Lender Commitment Applicable Percentage Wells Fargo Bank, National
Association $30,000,000 60% JPMorgan Chase Bank, N.A. $10,000,000 20% Bank of
America, N.A. $10,000,000 20%

 

 

--------------------------------------------------------------------------------



Schedule 5.01 – Loan Parties; Organizational Information

 

Name of Company Type of Organization Jurisdiction of Organization Borrowers    
Kenneth Cole Productions, Inc. Corporation NY Kenth Productions, LLC Limited
liability company DE Kenneth Productions, LLC Limited liability company DE
Kenneth Cole Consumer Direct, LLC Limited liability company VA Kenneth Cole
Caribbean (USA), Inc. Corporation DE Guarantors     Le Tigre Financial, Inc.
Corporation VA Le Tigre Consumer Direct, Inc. Corporation DE Kenneth Cole
Productions (LIC), LLC Limited liability company DE



--------------------------------------------------------------------------------



Name of Company Type of Organization Jurisdiction of Organization Kenneth Cole
International Services, LLC Limited liability company DE Kenneth Cole Asia, Inc.
Corporation DE Cole Tyson, Inc. Corporation VA

 

--------------------------------------------------------------------------------



Schedule 5.05 – Material Indebtedness

None.

--------------------------------------------------------------------------------



Schedule 5.06 – Litigation

None.

--------------------------------------------------------------------------------



Schedule 5.08(b)(1) – Owned Real Estate

New York Corporate Office & Garage

603 West 50th Street

New York, NY 10019

 

Location:

Northwest corner of West 50th Street and 11th Avenue in the Borough of
Manhattan, City and State of New York.

 

Tax Map Number:

Block 1098

Lots 22 and 29

 

Owned By:

Kenneth Cole Productions, Inc.

 

This property is excluded from the definition of Collateral under the Credit
Agreement

--------------------------------------------------------------------------------



Schedule 5.08(b)(2) Leased Real Estate

Executive Office Location

400 Plaza Drive

Seacaucus, NJ 07094

 

Retail Locations

STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 05 RTL

COLE FIFTH

95 FIFTH AVE

NEW YORK, NY 10003

Kenneth Cole Productions, inc. 07 RTL

COLE WEST

865 MARKET STREET # 136

SAN FRAN., CA 94103

Consumer Direct, LLC 09 OUT

COLE WOODBURY

WOODBURY COMMON

327 RED APPLE COURT

CENTRAL VALLEY, NY 10917

Kenneth Cole Consumer Direct, LLC 12 OUT

COLE GILROY

GILROY OUTLET CENTER

8300 Arroyo Circle

SPACE C010A

GILROY, CA 95020

Kenneth Cole Consumer Direct, LLC 14 RTL

COLE DALLAS

NORTHPARK CENTER

610 NORTH PARK CENTER

SPACE #N1-1212

DALLAS, TX 75225

Kenneth Cole Consumer Direct, LLC 17 OUT

COLE NAPA

591 FACTORY STORES DRIVE

NAPA, CA 94558

Kenneth Cole Consumer Direct, LLC 18 RTL

COLE WESTCHESTER

THE WESTCHESTER

SPACE #1390

125 WESTCHESTER AVENUE

WHITE PLAINS, NY 10601

Kenneth Cole Consumer Direct, LLC 19 OUT

COLE DESTIN

SILVER SANDS FACTORY STORES

10562 WEST EMERALD COAST PKWY

SUITE 114

DESTIN, FLORIDA 32550

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 22 RTL

COLE PENTAGON

FASHION CENTRE AT PENTAGON CITY

1100 SOUTH HAYES STREET BOX Q-1

ARLINGTON, VA 22202

Kenneth Cole Consumer Direct, LLC 23 RTL

KING OF PRUSSIA

THE PLAZA AT KING OF PRUSSIA

160 NORTH GULPH ROAD

KING OF PRUSSIA, PA 19406

Kenneth Cole Consumer Direct, LLC 24 OUT

COLE SAWGRASS

SAWGRASS MILLS MALL

12801 W SUNRISE BLVD

SPACE #505

SUNRISE, FL 33323

Kenneth Cole Consumer Direct, LLC 25 OUT

COLE SECAUCUS

25 ENTERPRISE AVE

SECAUCUS, NJ 07094

Kenneth Cole Consumer Direct, LLC 26 OUT

COLE CABAZON

DESERT HILLS FACTORY STORES

48400 SEMINOLE DRIVE

SUITE 338

CABAZON, CA 92230

Kenneth Cole Consumer Direct, LLC 27 RTL

COLE SOUTH BEACH

190 8TH STREET

MIAMI BEACH, FL 33139

Kenneth Cole Consumer Direct, LLC 28 RTL

COLE COPLEY

100 HUNTINGTON AVE, SPACE A17

BOSTON, MASSACHUSETTS 02116

Kenneth Cole Consumer Direct, LLC 33 OUT

COLE CLINTON

CLINTON CROSSING PREMIUM

OUTLETS

20 KILLINGWORTH TPKE

CLINTON, CT 06413

Kenneth Cole Consumer Direct, LLC 34 RTL

COLE BROADWAY

595 BROADWAY

NEW YORK, NY 10012

Kenneth Cole Consumer Direct, LLC 35 RTL

COLE ROOSEVELT (Closed 4/27/11) reopened as temp store July 2011

ROOSEVELT FIELD SHOPPING CENTER

35 Roosevelt Field

SPACE 2066

GARDEN CITY, NY 11530

Kenneth Cole Productions, Inc. until 10/31/2011 then under Kenneth Cole Consumer
Direct, LLC 


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 37 RTL

CENTURY CITY

CENTURY CITY SHOPPING CENTER

10250 SANTA MONICA BLVD, SPACE 686

LOS ANGELES, CA 90067

Kenneth Cole Consumer Direct, LLC 42 RTL

COLE HOUSTON

THE GALLERIA

5135 WEST ALABAMA

SUITE 7065

HOUSTON, TX 77056

Kenneth Cole Consumer Direct, LLC 46 RTL

COLE SANTA MONICA (NEW - 2010)

395 SANTA MONICA PLACE

SPACE 140

SANTA MONICA, CA 90401

Kenneth Cole Consumer Direct, LLC 47 OUT

COLE RIVERHEAD

TANGER OUTLET CENTER

TANGER DRIVE, SUITE 809

RIVERHEAD, NY 11901

Kenneth Cole Consumer Direct, LLC 48 OUT

COLE ORLANDO

INTERNATIONAL DESIGNERS OUTLET

5247 INTERNATIONAL DR

SUITE B/C

ORLANDO, FL 32819

Kenneth Cole Consumer Direct, LLC 49 RTL

COLE GRAND CENTRAL STATION

GRAND CENTRAL TERMINAL

107 EAST 42ND STREET

NEW YORK, NY 10017

Kenneth Cole Consumer Direct, LLC 51 OUT

COLE CARLSBAD

5630 PASO DE NORTE, SUITE 108

CARLSBAD, CA 92008

Kenneth Cole Consumer Direct, LLC 52 OUT

COLE LAS VEGAS (STATELINE)

FASHION OUTLET OF LAS VEGAS

3210-202 LAS VEGAS BLD SOUTH

PRIMM, NV 89019

Kenneth Cole Consumer Direct, LLC 56 OUT

COLE LEESBURG

LEESBURG CORNER PREMIUM OUTLETS

SPACE #369

LEESBURG, VA 20176

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 58 RTL

COLE SCOTTSDALE

SCOTTSDALE FASHION SQUARE

7014 EAST CAMELBACK ROAD

SPACE # 1001

SCOTTSDALE, AZ 85251

Kenneth Productions, LLC 59 OUT

COLE FRANKLIN MILLS

1631 FRANKLIN MILLS CIRCLE - SPACE 223

PHILADELPHIA, PA 19154

Kenneth Cole Consumer Direct, LLC 60 RTL

COLE VENETIAN (GRAND CANAL)

GRAND CANAL SHOPS

SPACE #2100

3377 LAS VEGAS BLVD SOUTH

LAS VEGAS, NV 89109

Kenneth Cole Consumer Direct, LLC 63 OUT

COLE JERSEY GARDENS, LLC

JERSEY GARDENS

651 KAPKOWSKI ROAD

SPACE 1224

ELIZABETH, NJ 07202

Kenneth Cole Consumer Direct, LLC 65 OUT

COLE CAMARILLO

CAMARILLO PREMIUM OUTLETS

990 CAMARILLO CENTER DRIVE

SUITE 1016

CAMARILLO , CA 93010

Kenneth Cole Consumer Direct, LLC 66 OUT

COLE KATY MILLS

5000 KATY MILLS CIRCLE

SPACE 238

KATY, TX 77494

Kenneth Cole Consumer Direct, LLC 67 RTL

COLE GALLERIA

DALLAS GALLERIA SPACE 1585

13350 DALLAS PARKWAY

DALLAS, TX 75240

Kenneth Cole Consumer Direct, LLC 68 OUT

COLE ARIZONA MILLS (TEMPE)

5000 ARIZONA MILLS CIRCLE

SPACE 412

TEMPE, AZ 85282

Kenneth Cole Consumer Direct, LLC 70 RTL

LEXINGTON

130 EAST 57TH STREET

NEW YORK, NY 10022

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 73 OUT

COLE DAWSONVILLE

NORTH GEORGIA PREMIUM OUTLETS

800 HIGHWAY 400S

SPACE #170

DAWSONVILLE, GA 30534

Kenneth Cole Consumer Direct, LLC 74 RTL

COLE WALNUT STREET

1422-1424 WALNUT STREET

PHILADELPHIA, PA 19102

Kenneth Cole Consumer Direct, LLC 75 OUT

COLE LANCASTER

TANGER OUTLET CENTER

311 OUTLET DRIVE SPACE 501

LANCASTER, PA 19602

Kenneth Cole Consumer Direct, LLC 76 OUT

COLE ORLANDO II (DBA COLE S. BEACH)

ORLANDO PREMIUM OUTLETS

8200 VINELAND AVENUE

SPACE 405

ORLANDO, FL 32821

Kenneth Cole Consumer Direct, LLC 77 OUT

COLE ALLEN

ALLEN PREMIUM OUTLETS

2215 NORTH CENTRAL EXPRESSWAY

SUITE 444

ALLEN, TEXAS 75013

Kenneth Cole Consumer Direct, LLC 78 OUT

COLE ARUNDEL

ARRUNDEL MILLS

7000 ARUNDEL MILLS CIRCLE

SUITE #452

HANOVER, MD 21076

Kenneth Cole Consumer Direct, LLC 79 OUT

COLE WRENTHAM

ONE PREMIUM OUTLETS BLVD

UNIT #185

WRENTHAM, MA 02093

Kenneth Cole Consumer Direct, LLC 81 OUT

COLE SAN MARCOS

4015 INTERSTATE 35 SOUTH, SUITE #150

SAN MARCOS, TX 78666

CATALOG OPERATING

Kenneth Cole Consumer Direct, LLC 82 RTL

COLE FASHION ISLAND / NEWPORT

FASHION ISLAND SHOPPING CENTER

347 NEWPORT CENTER DRIVE

NEWPORT, CA 92660

Kenneth Cole Productions, Inc.


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 84 OUT

COLE FOLSOM

FOLSOM PREMIUM OUTLETS

13000 FOLSOM BOULEVARD, UNIT 1550

FOLSOM , CA 95630

Kenneth Cole Consumer Direct, LLC 87 OUT

COLE DISCOVER MILLS

5900 SUGARLOAF PKWY

SUITE #249

LAWRENCEVILLE, GA 30043

Kenneth Cole Consumer Direct, LLC 89 OUT

COLE LAS VEGAS OUTLET, LLC

855 S.GRAND CENTRAL PARKWAY

SUITE 1585

LAS VEGAS, NV 89106

Kenneth Cole Consumer Direct, LLC 90 OUT

COLE MYRTLE BEACH

10827 KINGS ROAD

SUITE 800

MYRTLE BEACH, SC 29572

Kenneth Productions, LLC 92 OUT

COLE COLORADO MILLS

14500 W. COLFAX AVE STE 247

LAKEWOOD, CO 80401

Kenneth Productions, LLC 93 OUT

COLE ATLANTIC CITY

THE WALK

15 NORTH MICHIGAN AVENUE

SPACE #428

ATLANTIC CITY, NJ 08401

Kenneth Cole Consumer Direct, LLC 94 OUT

CHICAGO PREMIUM OUTLETS

1650 PREMIUM OUTLETS BLVD

SUITE 985

AURORA, IL 60502

Kenneth Cole Consumer Direct, LLC 96 RET

COLE SOUTH BEACH (AVENTURA)

AVENTURA MALL

19501 BISCAYNE BLVD, SPACE 1565

AVENTURA , FL 33180

Kenneth Cole Consumer Direct, LLC 97 OUT

COLE ONTARIO MILLS

ONE MILLS CIRCLE

SPACE 816

ONTARIO, CA 91764

Kenneth Cole Consumer Direct, LLC 100 OUT

COLE LAS AMERICAS

4125 CAMINO DE LA PLAZA

SUITE A-418

SAN YSIDRO, CA 92173

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 103 OUT

COLE ALBERTVILLE

6500 LABEAUX AVE NE

SUITE F-010

ALBERTVILLE, MN 55301

Kenneth Cole Consumer Direct, LLC 104 RTL

COLE LENOX HILL

3393 PEACHTREE ROAD

#3098

ATLANTA, GA 30326

Kenneth Cole Consumer Direct, LLC 106 OUT

COLE NAPLES

10801 CORKSCREW RD

SUITE #405

ESTERO, FL 33928

Kenneth Cole Consumer Direct, LLC 107 RTL

COLE MENLO PARK (Closed 4/27/11)

100 MENLO PARK

SPACE # 2430A

EDISON, NJ 08817

Kenneth Cole Consumer Direct, LLC 108 RTL

COLE BEVERLY CENTER

8500 BEVERLY BLVD

SUITE 6664

LOS ANGELES, CA 90048

Kenneth Cole Consumer Direct, LLC 110 OUT

COLE GREAT LAKES

4710 BALDWIN ROAD

SPACE 205

AUBURN HILLS, MI 48326

Kenneth Cole Consumer Direct, LLC 111 RTL

COLE PASADENA

88 WEST COLORADO BLVD.

PASADENA, CA 91105

Kenneth Cole Consumer Direct, LLC 113 OUT

COLE ROUND ROCK

4401 H. IH-35

SUITE 766

ROUND ROCK, TX 78664

Kenneth Cole Consumer Direct, LLC 114 OUT

COLE SEATTLE (TULALIP)

10600 QUIL CEDA BLVD., SUITE 815

TULALIP, WA 98271

Kenneth Cole Consumer Direct, LLC 117 OUT

Cole Citadel

100 Citadel Drive, Space #448

Commerce, CA 90040

Kenneth Cole Consumer Direct, LLC 118 OUT

Cole Ellenton

5503 Factory Shops Blvd. Space 200

Ellenton, FL 34222

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 119 OUT

Cole Dolphin

11401 N.W. 12th Street, Space #344

Miami, FL 33172

Kenneth Cole Consumer Direct, LLC 120 OUT

Cole El Paso

7051 South Desert Blvd., Suite E537

Canutillo, TX 79835

Kenneth Cole Consumer Direct, LLC 123 OUT

Cole Charleston

4840 Tanger Outlet Blvd, Space 431

North Charleston, SC 29418

Kenneth Productions, LLC 125 OUT

Cole Rio Grande

Rio Grande Valley Premium Outlets

5001 East US 83, Space 921

Mercedes, TX 78570

Kenneth Cole Consumer Direct, LLC 126 RTL

COLE FASHION SHOW MALL

3200 LAS VEGAS BLVD SOUTH

SUITE 2070

LAS VEGAS, NV 89109

Kenneth Cole Consumer Direct, LLC 127 OUT

Cole Houston

Houston Premium Outlets

29300 Hempstead Rd.

Space #813

Cypress, TX 77433

Kenneth Cole Consumer Direct, LLC 128 OUT

Cole Philly

Philadelphia Premium Outlets

18 West Lightcap Road, Space 599

Limerick, PA 19464

Kenneth Cole Consumer Direct, LLC 129 OUT

Cole Deer Park

407 The Arches Circle

Space # 407

Deer Park, NY 11729

Kenneth Productions, LLC 130 OUT

Cole Jersey Shore

1 Premium Outlets Blvd.

Space # 453

Tinton Falls, NJ 07753

Kenneth Cole Consumer Direct, LLC 131 OUT

Cole St. Augustine

510 Prime Outlet Blvd.

Space # 1045

St. Augustine, FL 32084

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 132 OUT

Cole Woodburn

(Kenneth Cole Services Inc.)

1001 Arney Road

Space #908

Woodburn, OR 97071

Kenneth Cole Consumer Direct, LLC 133 OUT

Cole Puerto Rico

1 Prime Outlets Blvd, Space 830

Barceloneta, PR 00617

Kenneth Cole Caribbean, Inc. 134 OUT

Cole Milpitas

The Great Mall of the Bay Area

447 Great Mall Drive, Space 524

Milpitas, CA 95035

Kenneth Cole Consumer Direct, LLC 135 OUT

Cole Rehoboth

Tanger Outlet Center

35000 Midway Outlet Drive, Space 215

Rehoboth Beach, DE 19971

Kenneth Cole Consumer Direct, LLC 136 OUT

Cole Silverthorne

Outlets at Silverthorne

135-A Stephens Way, Space R220

Silverthorne, CO 80498

Kenneth Cole Consumer Direct, LLC 137 OUT

Cole Manchester

103 Depot Street

Manchester Center, VT 05255

Kenneth Cole Consumer Direct, LLC 138 OUT

Cole Tannersville

The Crossings Premium Outlets

1000 Route 611, Space G-202

Tannersville, PA 18372

Kenneth Cole Consumer Direct, LLC 139 OUT

Cole Michigan City

Lighthouse Place Premium Outlets

601 Wabash Street, Suite J040

Michigan City, IN 46360

Kenneth Cole Consumer Direct, LLC 143 OUT

Cole Las Vegas Inc. Cole Reno

The Legends at Sparks Marina

1310 Scheels Drive, Suite 108

Sparks, NV 89434

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 145 OUT

Cole Cincinnati

Cincinnati Premium Outlets

870 Premium Outlet Drive, Suite 870

Monroe, OH 45050

Kenneth Cole Consumer Direct, LLC 146 OUT

Cole Vacaville

Vacaville Premium Outlets

321 Nut Tree Road, Suite 362

Vacaville, CA 95687

Kenneth Cole Consumer Direct, LLC 147 OUT

Cole Las Vegas Outlet II (near airport)

Las Vegas Outlet Center

7400 Las Vegas Blvd. South, Suite 31

Las Vegas, NV 89123

Kenneth Cole Consumer Direct, LLC 148 OUT

Cole Foley

Tanger Outlet Center

2601 S. McKenzie Street, Suite 454

Foley, AL 36535

Kenneth Cole Consumer Direct, LLC 149 OUT

Cole Gonzalez

Tanger Outlet Center

2200 Tanger Blvd, Suite 118

Gonzalez, LA 70737

Kenneth Productions, LLC 150 OUT

Cole Lake George

French Mountain Commons

1439 State Route 9, No.10

Lake George, NY 12845

Kenneth Cole Consumer Direct, LLC 152 OUT

Cole Canovanas

The Outlets at Route 66 Mall

18400 State Road #3, Suite 265

Canovanos, PR 00729

Kenneth Cole Caribbean, Inc. 154 OUT

Cole Potomac Mills

2700 Potomac Mills Circle

Suite 916

Woodbridge, VA 22192

Kenneth Cole Consumer Direct, LLC 155 OUT

Cole Gurnee Mills

6170 West Grand Ave

Suite 571

Gurnee, IL 60031

Kenneth Cole Consumer Direct, LLC 156 OUT

Cole Grapevine Mills

3000 Grapevine Mills Parkway

Suite 204

Grapevine, TX 76051

Kenneth Cole Consumer Direct, LLC


--------------------------------------------------------------------------------



STORE # RTL/OUT STORE NAME/ADDRESS LESSEE 157 OUT

Cole Opry Mills

208 Opry Mills Drive

Nashville, TN 37214

Kenneth Cole Consumer Direct, LLC 158 OUT

Cole Castle Rock

5050 Factory Shops Blvd

Suite 305

Castle Rock, CO 80108

Kenneth Cole Consumer Direct, LLC 160 OUT

Cole Grand River

6200 Grand River Boulevard East

Suite 21

Leeds, AL 35094

Kenneth Cole Consumer Direct, LLC 161 OUT

Cole Myrtle Beach II

4635 Factory Stores Blvd

Suite A130

Myrtle Beach, SC 29579

Kenneth Cole Consumer Direct, LLC 162 OUT

Cole "The Block"

20 City Boulevard West

Space #205

Orange, CA 92868

Kenneth Cole Consumer Direct, LLC 163 OUT

Cole Hilton Head

1254 Fording Island Road

Space 252

Bluffton, SC 29910

Kenneth Cole Consumer Direct, LLC

--------------------------------------------------------------------------------



Schedule 5.09 – Environmental Matters

None.

--------------------------------------------------------------------------------



Schedule 5.13 – Subsidiaries; Other Equity Investments

a)

Subsidiary Jurisdiction of Incorporation Authorized Equity Interests Ownership
Kenth Productions, LLC NY N/A Kenneth Cole Productions, Inc. Kenneth
Productions, LLC DE 1,000 Kenneth Cole Productions, Inc. Kenneth Cole Consumer
Direct, LLC VA N/A Kenneth Cole Productions, Inc. Kenneth Cole Caribbean (USA),
Inc. DE 1,000 Kenneth Cole Consumer Direct, LLC Le Tigre Financial, Inc. VA 100
Le Tigre Consumer Direct, Inc. Le Tigre Consumer Direct, Inc. DE 1,000 Kenneth
Cole Productions, Inc. Kenneth Cole Productions (LIC), LLC DE N/A Kenneth Cole
Productions, Inc. Kenneth Cole International Services, LLC DE 100 Kenneth Cole
Productions, Inc. Kenneth Cole Asia, Inc. DE 100 Kenneth Cole Productions, Inc.
Cole Tyson, Inc. VA 100 Kenneth Cole Productions, Inc. Kenth Limited Hong Kong
N/A Kenneth Cole Productions, Inc. Kenneth Cole Canada, Inc. New Brunswick,
Canada 100 Kenneth Cole Productions, Inc. KCP Consulting (Dongguan) Co. Ltd.
China N/A Kenneth Cole Asia, Inc. IP Amsterdam B.V. Netherlands N/A Kenneth Cole
Productions, Inc.

 

b) The Loan Parties have no equity investments in any other corporation or
entity.

c) See Section 5.13(a).

--------------------------------------------------------------------------------



Schedule 5.17 – Intellectual Property Matters

None.

 

--------------------------------------------------------------------------------



Schedule 5.18 – Labor Matters

·        Employment Agreement, Michael DiVirgilio, President Licensing

·        Employment Agreement, Ingo Wilts, SVP, Creative Director

·        Employment Agreement, Paul Blum, CEO

·        Employee Stock Option Plan listed as exhibit 10.03 to the 10-K filed
for the annual period ending December 31, 2010.

 

--------------------------------------------------------------------------------



Schedule 5.21(b) – Credit Card Arrangements

 

  Kenneth Cole accepts:                     Visa           M/C          
American Express         Discover           JCB      

 

 

--------------------------------------------------------------------------------



Schedule 5.24 – Material Contracts

CIT Receivables Management Agreement

--------------------------------------------------------------------------------



Schedule 6.02 – Financial and Collateral Reporting

In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
the Agent, on the applicable day specified below, original counterparts of the
following documents (each in such form and detail as the Agent from time to time
may specify):

1.01

a) Within twenty (20) days after the end of each Fiscal Quarter of the Lead
Borrower (and within twenty (20) days after the end of each Fiscal Month of the
Lead Borrower during an Accelerated Financial Reporting Period), in each case
for such Fiscal Quarter (or Fiscal Month during an Accelerated Financial
Reporting Period):         i) Purchases and accounts payable analysis report
(i.e., accounts payable detail subledger)(together with account payable aging)
for each Loan Party, in the Agent’s format (as agreed upon with Loan Party);    
    ii) Inventory summary by Store location;         iii) Inventory summary by
department;         iv) Inventory certificate in the Agent’s format (as agreed
upon with Loan Party); and         v) Accounts receivables aging reports.      
1.02       b)               Within thirty (30) days after the end of each Fiscal
Quarter of the Lead Borrower (and within thirty (30) days after the end of each
Fiscal Month of the Lead Borrower during an Accelerated Financial Reporting
Period), in each case for such Fiscal Quarter (or Fiscal Month during an
Accelerated Financial Reporting Period):         i) Reconciliation of the stock
ledger (i.e., perpetual inventory ledger) to the general ledger and the
calculation of Availability;         ii) Statement of Store Activity in the
Agent’s format (as agreed upon with Loan Party); and         iii) Such other
information as the Agent may from time to time reasonably request.

 

For purposes of Sections (a) and (b) above, the first Fiscal Quarter in respect
of which the items required by such Section shall be provided shall be the
Fiscal Quarter ending September 30, 2011.

--------------------------------------------------------------------------------



Schedule 7.01 – Existing Liens

None.

--------------------------------------------------------------------------------



Schedule 7.02 Existing Investments

Kenneth Cole Productions, Inc.         Auction-rate Securities         As of
June 30, 2011                   Security   Par Value   FMV           Totals  
6,100,000   2,212,091          

 

--------------------------------------------------------------------------------



Schedule 7.03 Existing Indebtedness

None.

--------------------------------------------------------------------------------



Schedule 7.09 Affiliate Transactions

Emack LLC is wholly owned by Mr. Kenneth Cole, the Chairman and Chief Creative
Officer of Kenneth Cole Productions, Inc.

Emack LLC has a partial interest in an airplane which is used, in part, for
company related travel by Mr. Cole.

The Loan Parties reimburse Emack LLC for the portion of Mr. Cole’s travel that
is company related. For example, for the three months ending March 31, 2011 the
Loan Parties reimbursed Emack LLC $0.3 million, and for the three months ending
March 31, 2010 the Loan Parties reimbursed Emack LLC $0.1 million.

--------------------------------------------------------------------------------



Schedule 10.02 Administrative Agent’s Office; Certain Addresses for Notices

 

To the Loan Parties:

 

Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

Attn: General Counsel

 

with a copy to:

 

Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

Attn: CFO

 

with a copy to:

 

Reitler Kailas & Rosenblatt LLC

885 Third Avenue

New York, NY 10022

Attn: David A. Boillot

To the Agent:

 

Wells Fargo Bank, National Association, as Collateral Agent

One Boston Place, 18th Floor

Boston, MA 02108

Attn: Michele L. Ayou

 

with a copy to:

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Attn: Kevin J. Simard

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, 20__

To: Wells Fargo Bank, National Association, as Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 12, 2011 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), by and among (i) Kenneth Cole Productions, Inc.,
a New York corporation, for itself and as Lead Borrower (in such capacity, the
“Lead Borrower”) for the other Borrowers party thereto from time to time
(individually, a “Borrower” and, collectively, the “Borrowers”), (ii) the
Borrowers party thereto from time to time, (iii) the Guarantors party thereto
from time to time, (iv) Wells Fargo Bank, National Association, as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
(v) Wells Fargo Bank, National Association, as Swing Line Lender, and (vi) the
lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

ARTICLE II The Lead Borrower hereby requests [a Borrowing][a conversion of
Committed Loans from one Type to the other][a continuation of LIBO Rate Loans]
1:

2.01          On ____________ (a Business Day)2

2.02       In the amount of $_____________________3

2.03          Comprised of [Base Rate][LIBO Rate]Loans (Type of Committed Loan)4

2.04       For LIBO Rate Loans: with an Interest Period of ____ months5



______________________________
1 A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBO Rate Loans, must have the same Interest Period.

 

2 Each notice of a Borrowing must be received by the Agent not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Borrowing of
LIBO Rate Loans, and (ii) one (1) Business Day prior to the requested date of
any Borrowing of Base Rate Loans.

 

3 Each Borrowing of, conversion to, or continuation of LIBO Rate Loans must be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

4 Committed Loans may be either Base Rate Loans or LIBO Rate Loans. If the Type
of Committed Loan is not specified, then the applicable Committed Loans will be
made as, or converted to, Base Rate Loans.

 

--------------------------------------------------------------------------------



The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the Borrowing requested herein complies with
Section 2.02 and the other provisions of the Credit Agreement and (b) the
conditions specified in Sections 4.01 and 4.02 of the Credit Agreement have been
satisfied on and as of the date specified in Item 1(a) above.

[signature page follows]



______________________________
5 The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two, three or six months. If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.

 

--------------------------------------------------------------------------------



Dated as of the date above first written.

KENNETH COLE PRODUCTIONS, INC., as Lead Borrower

By: ____________________________________

Name: ____________________________________

Title: ____________________________________

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, 20__

To:       Wells Fargo Bank, National Association, as Swing Line Lender
Wells Fargo Bank, National Association, as Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 12, 2011 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), by and among (i) Kenneth Cole Productions, Inc.,
a New York corporation, for itself and as Lead Borrower (in such capacity, the
“Lead Borrower”) for the other Borrowers party thereto from time to time
(individually, a “Borrower” and, collectively, the “Borrowers”), (ii) the
Borrowers party thereto from time to time, (iii) the Guarantors party thereto
from time to time, (iv) Wells Fargo Bank, National Association, as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
(v) Wells Fargo Bank, National Association, as Swing Line Lender, and (vi) the
lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

The Lead Borrower hereby requests a Swing Line Borrowing:



1. On ______________________(a Business Day )6

 

2. In the amount of $______________________7

The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

  Kenneth Cole Productions, Inc., as Lead Borrower       By:
__________________________________   Name: _______________________________  
Title: ______________________________

 



_______________________________
6 Each notice of a Swing Line Borrowing must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested date of any Swing
Line Borrowing.

 

7 Each Swing Line Borrowing must be in a minimum amount of $100,000.

 

 

--------------------------------------------------------------------------------



EXHIBIT C-1

 

FORM OF NOTE

 

--------------------------------------------------------------------------------



NOTE


--------------------------------------------------------------------------------



 

$_______________                                                                                                                                    _______________,
____

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of _____________________ (hereinafter, with any subsequent holders, the
“Lender”), c/o Wells Fargo Bank, National Association, One Boston Place, 18th
Floor, Boston, Massachusetts 02108, the principal sum of ___________________
($______________), or, if less, the aggregate unpaid principal balance of
Committed Loans made by the Lender to or for the account of any Borrower
pursuant to the Credit Agreement dated as of August 12, 2011 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), by and among (i) the Borrowers, (ii) the Guarantors
party thereto from time to time, (iii) Wells Fargo Bank, National Association,
as administrative agent and collateral agent (in such capacities, the “Agent”)
for its own benefit and the benefit of the other Credit Parties referred to
therein, (iv) Wells Fargo Bank, National Association, as Swing Line Lender, and
(v) the lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), with interest at the rate and payable in the
manner stated therein.

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Agent’s books and records concerning the Committed Loans, the accrual of
interest thereon, and the repayment of such Committed Loans, shall be prima
facie evidence of the indebtedness to the Lender hereunder.

No delay or omission by the Agent or the Lender in exercising or enforcing any
of the Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

Each Borrower, and each endorser and guarantor of this Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof. Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by the
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

--------------------------------------------------------------------------------



This Note shall be binding upon each Borrower, and each endorser and guarantor
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Note,
are joint and several, provided, however, the release by the Agent or the Lender
of any one or more such Persons shall not release any other Person obligated on
account of this Note. Each reference in this Note to any Borrower, any endorser,
and any guarantor, is to such Person individually and also to all such Persons
jointly. No Person obligated on account of this Note may seek contribution from
any other Person also obligated unless and until all of the Obligations have
been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES
THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

Each of the Borrowers iRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR THE
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

EACH OF THE Borrowers IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, EACH ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO

--------------------------------------------------------------------------------



THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE AGENT AND THE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed as
of the date set forth above.

        BORROWERS :         KENNETH COLE PRODUCTIONS, INC.         By:     Name:
    Title:           KENTH PRODUCTIONS, LLC         By:     Name:     Title:    
      KENNETH PRODUCTIONS, LLC         By:     Name:     Title:          
KENNETH COLE CONSUMER DIRECT, LLC         By:     Name:     Title:          
KENNETH COLE CARIBBEAN (USA), INC.         By:     Name:     Title:  

 

--------------------------------------------------------------------------------



EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 

 

SWING LINE NOTE

    $_______________ _______________, ____

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of _____________________ (hereinafter, with any subsequent holders, the
“Swing Line Lender”), One Boston Place, 18th Floor, Boston, Massachusetts 02108,
the principal sum of ___________________ ($______________), or, if less, the
aggregate unpaid principal balance of Swing Line Loans made by the Swing Line
Lender to or for the account of any Borrower pursuant to the Credit Agreement
dated as of August 12, 2011 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
(i) the Borrowers, (ii) the Guarantors party thereto from time to time, (iii)
Wells Fargo Bank, National Association, as administrative agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, (iv) Wells Fargo Bank, National Association, as
Swing Line Lender, and (v) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”), with interest at
the rate and payable in the manner stated therein.

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Agent’s books and records concerning the Swing Line Loans, the accrual of
interest thereon, and the repayment of such Swing Line Loans, shall be prima
facie evidence of the indebtedness to the Swing Line Lender hereunder.

No delay or omission by the Agent or the Swing Line Lender in exercising or
enforcing any of the Agent’s or the Swing Line Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default.

Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by the Agent and/or the Swing Line Lender with respect to this Swing
Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.

--------------------------------------------------------------------------------



This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Swing Line Lender and its
successors, endorsees, and assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, however, the release by the Agent or
the Swing Line Lender of any one or more such Persons shall not release any
other Person obligated on account of this Swing Line Note. Each reference in
this Swing Line Note to any Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly. No Person
obligated on account of this Swing Line Note may seek contribution from any
other Person also obligated unless and until all of the Obligations have been
paid in full in cash.

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

Each of the Borrowers iRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

EACH OF THE Borrowers IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Swing Line Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, EACH ENDORSER AND SURETY, AND THE SWING LINE LENDER,
BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A

--------------------------------------------------------------------------------



TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT THE AGENT AND THE SWING LINE LENDER HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS SWING LINE NOTE BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be duly
executed as of the date set forth above.

 

  BORROWERS :         KENNETH COLE PRODUCTIONS, INC.         By:     Name:    
Title:           KENTH PRODUCTIONS, LLC         By:     Name:     Title:        
  KENNETH PRODUCTIONS, LLC         By:     Name:     Title:           KENNETH
COLE CONSUMER DIRECT, LLC         By:     Name:     Title:           KENNETH
COLE CARIBBEAN (USA), INC.         By:     Name:     Title:  

 

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To:           Wells Fargo Bank, National Association Date: _____________________

                 One Boston Place, 18th Floor

           Boston, Massachusetts 02108

           Attention: Michele L. Ayou

 

Re: Credit Agreement dated as of August 12, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among (i) Kenneth Cole Productions, Inc., a New York
corporation, for itself and as Lead Borrower (in such capacity, the “Lead
Borrower”) for the other Borrowers party thereto from time to time
(individually, a “Borrower” and, collectively, the “Borrowers”), (ii) the
Borrowers party thereto from time to time, (iii) the Guarantors party thereto
from time to time, (iv) Wells Fargo Bank, National Association, as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
(v) Wells Fargo Bank, National Association, as Swing Line Lender, and (vi) the
lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

ARTICLE III No Default.

  3.01 To the knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default has occurred and is
continuing.         3.02 If a Default or Event of Default has occurred and is
continuing, the Borrowers propose to take action as set forth in Appendix I with
respect to such Default or Event of Default.

 

ARTICLE IV Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations necessary to determine whether, at any time, Availability
was less than the greater of (a) ten percent (10%) of the Loan Cap and (b)
$4,500,000.

ARTICLE V No Material Accounting Changes, Etc. The financial statements
furnished to the Agent for the [Fiscal Month/Fiscal Quarter/Fiscal Year] ending
[_____] fairly present the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Lead Borrower and its Subsidiaries on
a Consolidated basis as of the end of such [Fiscal Month/Fiscal Quarter/Fiscal
Year] in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes. There has been no change in GAAP or the
application thereof since the date of the audited financial statements furnished
to the Agent for the year ending [_____], other than the material accounting
changes as disclosed on Appendix III hereto.

--------------------------------------------------------------------------------



[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

      By:_______________________________                   Responsible Officer
of Lead Borrower       Name:_____________________________   Title:
_____________________________

 

Signature Page to Compliance Certificate

--------------------------------------------------------------------------------



Appendix I



 

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Borrowers to be taken on account thereof.]

 

--------------------------------------------------------------------------------



Appendix II

 

 

Calculation of Availability and the Loan Cap

 

 

--------------------------------------------------------------------------------



Appendix III

 

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Administrative Agent prior to the date of this Certificate].
[If material changes in GAAP or in application thereof have occurred, the
following describes the nature of the changes in reasonable detail and the
effect, if any, of each such material change in GAAP or in application thereof
in the determination of the calculation of the financial statements described in
the Credit Agreement].

 

--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]8 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]9 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]10 hereunder are several and not joint.]11
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and the other Loan Documents to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in L/C Obligations and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other Loan Documents or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]: ______________________________

           



____________________________
8 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

9 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

10 Select as appropriate.

11 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

--------------------------------------------------------------------------------





                                  ______________________________

 

2.          Assignee[s]: ______________________________

                                   ______________________________

 

3.          Borrowers: Kenneth Cole Productions, Inc., a New York corporation,
as Lead Borrower (the “Lead Borrower”) for itself and the other Borrowers party
thereto from time to time (together with the Lead Borrower, individually, a
“Borrower”, and collectively, the “Borrowers”), including, without limitation,
Kenth Productions, LLC, a Delaware limited liability company, Kenneth
Productions, LLC, a Delaware corporation, Kenneth Cole Consumer Direct, LLC, a
Virginia limited liability company, and Kenneth Cole Caribbean (USA), Inc., a
Delaware corporation.

 

4.          Agent: Wells Fargo Bank, National Association, as administrative
agent and collateral agent under the Credit Agreement.

 

6.          Credit Agreement: Credit Agreement, dated as of August 12, 2011 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time), by (i) the Lead Borrower, (ii) the Borrowers, (iii) the Guarantors party
thereto from time to time, (iv) the Lenders party thereto from time to time, and
(v) Wells Fargo Bank, National Association, as Administrative Agent, Collateral
Agent and Swing Line Lender.

 

7.          Assigned Interest[s]:

 

 

 

 

Assignor[s]12

 

 

 

Assignee[s]13

Amount of Assignor’s

Commitment /Loans14

Amount of

Commitment/ Loans

Assigned15

Percentage

of Assignor’s

Commitment/ Loans Assigned16

Resulting Commitment/Loans Amount for Assignor Resulting Commitment/Loans Amount
for Assignee                   $_________ $______ _________% $______ $_______  
  $_________ $______ _________% $______ $_______     $_________ $______
_________% $______ $_______

 

[8.     Trade Date: __________________]17

 

____________________________
12 List each Assignor, as appropriate.

13 List each Assignee, as appropriate.

14 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

15 Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.

16 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

17 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------



9. Effective Date: __________________, 20__ [TO BE INSERTED BY THE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By: _____________________________   Name:
  Title:       ASSIGNEE   [NAME OF ASSIGNEE]       By:
_____________________________   Name:   Title:

--------------------------------------------------------------------------------



 

[Consented to and]18 Accepted:

 

Wells fargo BANK, NATIONAL ASSOCIATION, as

Agent[, Swing Line Lender]19[and] [L/C Issuer]20

 

By: _________________________________

Name:

Title:

 

[Consented to:]21

 

KENNETH COLE PRODUCTIONS, INC., as Lead Borrower

 

By: ________________________________

Name:

Title:





____________________________
18 To the extent that the Agent’s consent is required under Sections
10.06(b)(i)(B) and 10.06(b)(iii)(B) of the Credit Agreement.

19 To the extent that the Swing Line Lender’s consent is required under Section
10.06(b)(iii)(D) of the Credit Agreement.

20 To the extent that the L/C Issuer’s consent is required under Section
10.06(b)(iii)(C) of the Credit Agreement.

21 To the extent required under Sections 10.06(b)(i)(B) and 10.06(b)(iii)(A) of
the Credit Agreement.



 

--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement dated as of August 12, 2011 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), by (i) Kenneth Cole Productions, Inc., a New York
corporation, as Lead Borrower (in such capacity, the “Lead Borrower”) for itself
and the other Borrowers party thereto from time to time (together with the Lead
Borrower, individually, a “Borrower”, and collectively, the “Borrowers”), (ii)
the Borrowers, (iii) the Guarantors party thereto from time to time, (iv) the
Lenders party thereto from time to time, and (v) Wells Fargo Bank, National
Association, as Administrative Agent, Collateral Agent and Swing Line Lender.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and

 

--------------------------------------------------------------------------------



based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued up to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
giving effect to principles of conflicts of laws thereof, but including Section
5-1401 of the New York General Obligations Law.

 

4. Fees. Unless waived by the Agent in accordance with Section 10.06(b)(iv) of
the Credit Agreement, this Assignment and Assumption shall be delivered to the
Agent with a processing and recordation fee of $3,500.

 

5. Delivery. If the Assignee is not a Lender, the Assignee shall deliver to the
Agent an Administrative Questionnaire. 

 

--------------------------------------------------------------------------------



EXHIBIT F

BORROWING BASE CERTIFICATE

See attached.

--------------------------------------------------------------------------------







BORROWING BASE CERTIFICATE

See attached.

 

Kenneth Cole Productions, inc.   As of Date:         Borrowing Base Certificate 
  Certificate #                                     Credit Card Receivables    
        Credit Card Receivables as of:          
$                                   -       Less:  Amounts over 5 days        
                                      -     Eligible Credit Card Receivables    
      $                                   -     Advance Rate         90.0%  
Total Credit Card Receivables Availability          
$                                   -                   Trade Receivables      
      Trade Receivables as of:           $                                   -  
    Less:  Aged Balances (> 60 days from due date)        
                                      -       Less:  Aged Balances (> 90 days
from invoice date)         -       Less:  Credit Balances (> 60 days from due
date)                                                -       Less:  Government
Receivables                                                -       Less:  Cross
Aging (>50% Aged)           -       Less:  Intercompany Accounts        
                                       -       Less:  Foreign Receivables      
                                         -       Less:  Chargebacks/Bankrupt
Accounts/Finance Charges                                                 -      
Less:  Contra Accounts                                                -      
Less:  Concentration Accounts (> 15%)        
                                       -       Less:  Dilution (10%)         -  
  Eligible Trade Receivables           $                                   -    
Advance Rate         85.0%   Total Trade Receivables Availability          
$                                   -                   Royalty Receivables    
        Royalty Receivables as of:           $                                  
-       Less:  Aged Balances (>90 days past due)        
                                       -       Less:  Cross Aging (>50% Aged)  
                                             -    



--------------------------------------------------------------------------------



 

  Less:  Foreign Licensee Receivables        
                                       -       Less:  Dilution (10%)        
                                       -       Less:  Other        
                                       -     Eligible Royalty Receivables      
    $                                   -     Advance Rate         85.0%   Total
Royalty Receivables Availability (Capped at $15,000,000)          
$                                   -                   RETAIL INVENTORY        
At Retail   At Cost   Ending Inventory as of:        
$                                   -     $                                  
-     Less Ineligibles:                  Shrink Reserve (GL Shrink Reserve)    
    -          Adjust to Standard         -     Damages/RTV        
                                     -     Consignment Inventory        
                                     -     Other        
                                    -     Total Ineligibles          
$                                   -                         Eligible Retail
Inventory           $                                   -         NOLV        
Advance Rate (85% of NOLV) 85.0% 93.9%     75.0%                     Total
Retail Inventory Availability           $                                   -  
                WHOLESALE INVENTORY         At Retail   At Cost   Ending
Inventory as of:         $                                   -    
$                                   -     Less Ineligibles:                 
Promo Items        -     Canadian Inventory        
                                       -     Damages        
                                       -     Adjust to Standard           -    
Consignment                                                -     Other        
                                       -     Total Ineligibles          
$                                   -                         Eligible Retail
Inventory           $                                   -    



--------------------------------------------------------------------------------



 

    NOLV         Advance Rate (85% of NOLV) 85.0% 79.5%     67.6%              
      Total Wholesale Inventory Availability          
$                                   -                   In-Transit Inventory    
    At Retail   At Cost   In-Transit Inventory as of:        
$                                   -     $                                  
-     Less Ineligibles:             Inventory consigned to foreign banks        
                                       -     Foreign In-Transit (Canadian
In-Transit)                                                -       Shortship
Reserve                                                -     Total Ineligibles  
        $                                   -                         Eligible
In-Transit Inventory           $                                   -        
NOLV         Advance Rate (85% of NOLV) 85.0% 79.5%     67.6%                
    Total In-Transit Inventory capped at $10,000,000          
$                                   -                                    Total
Inventory Availability           $                                   -          
                      Gross Borrowing Base Availability          
$                                   -                   Less: Availability
Reserves as of:           Gift Certificates/Cards
(50%)                                  as of:    
$                                                          -        
$                                   -     Customer Deposits/Layaway (100%)      
  -     Rent Reserve (2 Mos PA, WA, and VA)        
                                       -     Landed Cost Reserve (27% of
Eligible In-transit Inventory)                                               
-     Other            -     Total Availability Reserves          
$                                   -                   Total Borrowing Base    
      $                                   -                   Total Capped
Borrowing Base (Capped at $50,000,000)           $  
                                -                   AVAILABILITY CALCULATION    
      $                                   -    

--------------------------------------------------------------------------------



              Beginning Principal Balance as of:      
                                       -     ADD:   Prior days advance       -  
  ADD:   Fees charged today                                            -    
ADD:   Legal Fees                                            -     ADD:   Prior
day's requested lending                                            -     LESS:  
Prior day's pay down                                            -              
    Ending principal balance prior to advance request        
                                       -                   Advance Request      
    $                                   -                   Ending Principal
Balance                                                -                   ADD:
  Standby Letters of Credit                                            -    
ADD:   Commercial Letters of Credit       -                   Total exposure    
      $                                   -                   Net Availability
After Today's Request / Pay Down           $                                  
-                                 Minimum Excess Availability Covenant (> of (i)
10% of BBC or (ii) $4,500,000)                               4,500,000          
      Net Availability After Covenant                                        
The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Kenneth Cole Productions, Inc. (the “Lead Borrower”),
represents and warrants that (A) the information set forth above and the
supporting documentation and information delivered herewith (i) is true and
correct in all respects, (ii) has been prepared in accordance with the
requirements of that certain Credit Agreement dated ______, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by, among others, (1) the Lead Borrower, as agent for itself and
the other Borrowers party thereto, (2) the Lenders party thereto, and (3) Wells
Fargo Bank, National Association, as Administrative Agent and Collateral Agent
(in such capacities, the “Agent”), and (iii) is based on supporting
documentation that is satisfactory to the Agent, and (B) all accounts payable
and Taxes are being paid on a timely basis and (C) no Default or Event of
Default (as such terms are defined in the Credit Agreement) has occurred and is
continuing.                Responsible Officer                          



--------------------------------------------------------------------------------



EXHIBIT G

FORM OF CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

__________, ____

To:            [Name and Address of Credit Card Processor] (The “Processor”)

          

Re:        [______________] (the “Company”)

             Merchant Account Number: ____________

Dear Sir/Madam:

Under various agreements between and among the Company, certain affiliates of
the Company, Wells Fargo Bank, National Association, a national banking
association with offices at One Boston Place, 18th Floor, Boston, Massachusetts
02108, as administrative agent (the “Administrative Agent”) and collateral agent
(the “Collateral Agent” and, together with the Administrative Agent, the
“Agents”) for a syndicate of lenders and other credit parties (the “Credit
Parties”) party to a Credit Agreement dated as of August 12, 2011 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), the Company has granted to the Collateral Agent, for
its own benefit and the benefit of the other Credit Parties, a security interest
in and to the Company’s inventory, accounts, general intangibles, equipment, and
other assets, including, without limitation, all amounts due or to become due
from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company’s accounts, accounts receivable, and
inventory to the Agents. Such proceeds include all payments with respect to
credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).

ARTICLE VI Until the Processor receives written notification from an officer of
the Collateral Agent to the contrary, all amounts as may become due from time to
time from the Processor to the Company shall continue to be transferred only as
follows:

6.01          By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

Wells Fargo Bank, National Association

Bank Address: ___________________

ABA # _________________________

Account No._____________________

 

--------------------------------------------------------------------------------



Account Name___________________

Re: Kenneth Cole Productions, Inc.

or

6.02  As the Processor may be instructed from time to time in writing by an
officer of the Collateral Agent. 

ARTICLE VII Upon request of the Collateral Agent, a copy of each periodic
statement provided by the Processor to the Company should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days’ written notice given to the Processor by the Collateral Agent):

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Michele L. Ayou

Re: Kenneth Cole Productions, Inc.

ARTICLE VIII The Processor shall be fully protected in acting on any order or
direction by the Agents respecting the Charges and the Credit Card Proceeds
without making any inquiry whatsoever as to the Collateral Agent’s right or
authority to give such order or direction or as to the application of any
payment made pursuant thereto.

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Collateral Agent and may be terminated solely by
written notice signed by an officer of the Collateral Agent.

--------------------------------------------------------------------------------



Very truly yours,

 

[____________________]

 

  By: _______________________   Name: _______________________   Title:
_______________________

 

cc: Wells Fargo Bank, National Association

--------------------------------------------------------------------------------



EXHIBIT H

 

FORM OF DDA NOTIFICATION

 

 

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH DEPOSITORY

 

[DATE]

 

 

To:       [Name and Address of Bank]

 

Re:          [______________________]

The Account Numbers referenced on Exhibit A annexed hereto

 

Dear Sir/Madam:

 

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively, the “Account”) which
[______________], a [________________] with an address at [____________________]
(the “Borrower”), now or hereafter maintains with you. The term “Account” shall
also mean any certificates of deposit, investments, or other evidence of
indebtedness heretofore or hereafter issued by you to or for the account of the
Borrower.

Under various agreements between, among others, the Borrower and Wells Fargo
Bank, National Association, a national banking association with an office at One
Boston Place, 18th Floor, Boston, Massachusetts 02108, as collateral agent (in
such capacity, herein the “Collateral Agent”) for its own benefit and the
benefit of a syndicate of revolving lenders and certain other credit parties
(the “Credit Parties”), the Borrower has granted to the Collateral Agent (for
its own benefit and the benefit of the Credit Parties) security interests in and
to, among other things, the Borrower’s accounts, accounts receivable, inventory,
and proceeds therefrom, including, without limitation, the proceeds now or
hereafter deposited in the Account or evidenced thereby. Consequently, the
present and all future contents of the Account constitute the Collateral Agent’s
collateral.

Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of such minimum balance, not to exceed $2,500.00, as may be
required by you to be maintained in each of the Accounts, shall be transferred
on each business day only as follows:

(a)       By ACH, Depository Transfer Check, or Electronic Depository Transfer
to:

Wells Fargo Bank, National Association

Bank Address: ___________________

ABA # _________________________

Account No._____________________

--------------------------------------------------------------------------------



Account Name___________________

Re: Kenneth Cole Productions, Inc.

 

or

 

(b) As you may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.

Upon request of the Collateral Agent, a copy of each statement issued with
respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):

  Wells Fargo Bank, National Association   One Boston Place, 18th Floor  
Boston, Massachusetts 02108   Attention: Michele L. Ayou   Re: Kenneth Cole
Productions, Inc.

 

You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made pursuant thereto. Nothing contained
herein is intended to, nor shall it be deemed to, modify the rights and
obligations of the Borrower and the Collateral Agent under the terms of the loan
arrangement and the loan documents executed in connection therewith between,
among others, the Borrower and the Collateral Agent.

This letter may be amended only by notice in writing signed by the Borrower and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.

[signature page follows]

--------------------------------------------------------------------------------



Very truly yours,

 

 

[____________________]

 

 

  By: _______________________   Name: _______________________   Title:
_______________________

 

 

cc:     Wells Fargo Bank, National Association



[Signature Page to DDA Notification]

 

--------------------------------------------------------------------------------



Exhibit A

 

Accounts

 

 

[see attached]



[Signature Page to DDA Notification]

 

--------------------------------------------------------------------------------